    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 1 of 93




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

WILMA COOLIDGE as Executor of the Estate of
Howard Southard, Deceased,

                                 Plaintiff,
      v.                                                                  DECISION AND ORDER
                                                                              10-CV-363S
UNITED STATES OF AMERICA,

                                 Defendant.


                                          I.      INTRODUCTION

      Wilma Coolidge commenced this action pursuant to the Federal Tort Claims Act,

28 U.S.C. §§ 1346 and 2671, et seq. (“FTCA”) and New York law seeking damages

from the United States (the “Government”) for injuries leading to the death of Howard

Southard (“Mr. Southard”) sustained while in the care of medical professionals working

at a hospital administered by the United States Department of Veterans Affairs (“VA”).

Plaintiff (Mr. Southard’s sister) alleges medical malpractice and wrongful death. The

case was tried over seventeen days from January 26 to November 14, 2018. Parties

then submitted proposed Findings of Fact and Conclusions of Law and written

summations (Docket Nos. 212, 205, 200, 218 (plaintiff’s post-trial submissions);

Nos. 215, 195, 196, 216 (defendant Government’s post-trial submissions)).

      Having considered the evidence admitted at trial, assessed the credibility of the

witnesses, and reviewed the post-trial submissions of the parties, this Court makes the

following findings of fact and conclusions of law pursuant to Rule 52 of the Federal

Rules of Civil Procedure 1 (“Rule 52”) and ultimately concludes for the reasons set forth


      1Rule   52 provides, in relevant part, that following a bench trial, “the court must find the facts
     Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 2 of 93




below, that Plaintiff has proved that Defendant is liable for Mr. Southard’s injuries and

death.

                                      II.      LEGAL STANDARDS

         A. Federal Tort Claims Act

         Under the FTCA, the United States is liable in the same manner as a private

person for the tortious acts or omissions of its employees acting within the scope of their

employment “in accordance with the law of the place where the act or omission

occurred.” 28 U.S.C. § 1346(b)(1); see also Molzof v. United States, 502 U.S. 301, 305

(1992) (“the extent of the United States' liability under the FTCA is generally determined

by reference to state law”) (citations omitted). Accordingly, a federal court presiding

over an FTCA claim must apply "the whole law of the State where the act or omission

occurred." Richards v. United States, 369 U.S. 1, 11 (1962); see also Bernard v. United

States, 25 F.3d 98, 102 (2d Cir. 1994) ("State law applies to an FTCA claim"). The

substantive law of New York applies for determining claims for wrongful death or

medical malpractice under the FTCA, Makarova v. United States, 210 F.3d 110, 114 (2d

Cir. 2000); Jimerson v. United States, No. 99CV954E, 2003 WL 251950, at *1

(W.D.N.Y. Jan. 13, 2003) (Elfvin, J.).

         Section 5-4.1 of the New York Estates, Powers and Trusts Law provides that “a

personal representative of a decedent may maintain a wrongful death action provided

the defendant would have been liable to the decedent by reason of such wrongful

conduct if death had not ensued,” LaMarca v. United States, 31 F. Supp. 2d 110, 124

(E.D.N.Y. 1998) (internal quotations omitted) (Docket No. 196, Gov’t Proposed


specially and state its conclusions of law separately.” Fed. R. Civ. P. 52(a)(1).


                                                      2
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 3 of 93




Conclusions of Law ¶ 79). This means “‘that no action may be maintained by the

representative unless the decedent, at the time of his death, could have maintained an

action for the underlying tort.’” Id. (quoting Dundon v. U.S., 559 F. Supp. 469, 475-76

(E.D.N.Y. 1983)).

       B. Medical Malpractice under New York Law

       When a wrongful death action is premised on a defendant’s alleged medical

malpractice, the body of law surrounding medical malpractice and its attendant

conclusions applies to the claim of wrongful death. See Matos v. Khan, 119 A.D.3d

909, 910-11, 991 N.Y.S.2d 83, 84-85 (2d Dep’t 2014).

       To establish a medical malpractice claim under New York law, a plaintiff must

prove by a preponderance of the evidence: “(1) the standard of care in the locality

where the treatment occurred; (2) that the defendant breached that standard of care;

and (3) that the breach of the standard was the proximate cause of injury.” See, e.g.,

Milano by Milano v. Freed, 64 F.3d 91, 95 (2d Cir. 1995); Berger v. Becker, 272 A.D.2d

565, 565, 709 N.Y.S.2d 418 (2d Dep't 2000); see generally 1B N.Y. Pattern Jury

Instructions: Civil 2:150 (3d ed. 2020) (hereinafter “N.Y. PJI”). Under the first element,

the general standard of care in New York requires a physician to exercise

       "that reasonable degree of learning and skill that is ordinarily possessed
       by physicians and surgeons in the locality where he practices. . .. The law
       holds [the physician] liable for an injury to his patient resulting from want of
       the requisite knowledge and skill, or the omission to exercise reasonable
       care, or the failure to use his best judgment."

United States v. Perez, 85 F. Supp. 2d 220, 226 (S.D.N.Y. 1999) (quoting Pike v.

Honsinger, 155 N.Y. 201, 49 N.E. 760 (1898)); see also Sitts v. United States, 811 F.2d

736, 739-40 (2d Cir. 1987). New York law also requires a physician comply with the

minimum national standards of care, 1B N.Y. PJI 2:150, at 45. An error in medical
                                              3
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 4 of 93




judgment by itself does not give rise to liability for malpractice, Nestorowich v. Ricotta,

97 N.Y.2d 393, 398-99, 740 N.Y.S.2d 668, 671-72 (2002). Consequently, in order to

prevail here, Plaintiff must have shown by the preponderance of the evidence that the

medical professionals treating Mr. Southard failed to conform to accepted community

standards of practice. Id. at 398, 740 N.Y.S.2d at 671. The “mere fact that a medical

procedure was unsuccessful, or had an unfortunate effect, will not support a claim that

negligence had occurred.” Perez, supra, 85 F. Supp. 2d at 227. And not “every

instance of failed treatment or diagnosis may be attributed to a doctor's failure to

exercise due care.” Nestorowich, supra. 97 N.Y.2d at 398, 740 N.Y.S. 2d at 671.

Proving a claim for medical malpractice ordinarily requires expert testimony regarding

both a departure from the standard of care and proximate causation. Kerker v. Hurwitz,

163 A.D.2d 859, 558 N.Y.S.2d 388, 390 (4th Dep’t 1990); Milano, supra, 64 F.3d at 91.

       To establish a fact by a preponderance of the evidence, a plaintiff must “prove

that the fact is more likely true than not true.” See Fischl v. Armitage, 128 F.3d 50, 55

(2d Cir. 1997) (quotation and citation omitted). Each element must be established by

expert medical opinion unless the deviation from a proper standard of care is so obvious

as to be within the understanding of an ordinary layperson. See, e.g., Sitts, supra,

811 F.2d at 739-40 (noting that “in the view of the New York courts, the medical

malpractice case in which no expert medical testimony is required is ‘rare’”) (citation

omitted); see also Fiore v. Galang, 64 N.Y.2d 999, 1000-01, 489 N.Y.S.2d 47 (1985)

(“except as to matters within the ordinary experience and knowledge of laymen, in a

medical malpractice action, expert medical opinion evidence is required to demonstrate




                                              4
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 5 of 93




merit”); Blake v. United States, No. 10CV610, 2017 U.S. Dist. LEXIS 58354, at *3-5

(W.D.N.Y. Apr. 17, 2017) (Skretny, J.).

       C. Damages under the FTCA

       Any damages in a FTCA action are determined by the law of the state in which

the tort occurred, Ulrich v. Veterans Admin. Hosp., 853 F.2d 1078, 1081-82 (2d Cir.

1988), here New York law. “Once a plaintiff establishes negligence as the proximate

cause of her injuries, she is entitled to recover ‘a sum of money which will justly and

fairly compensate ... [her] ... for the loss resulting from the injuries sustained.’ Robinson

v. U.S., 330 F.Supp.2d 261, 290 (W.D.N.Y. 2004) [Curtin, J.] (quoting Kehrli v. City of

Utica, 105 A.D.2d 1085, 1085, 482 N.Y.S.2d 189 (4th Dep't 1984)),” Furey v. U.S.,

458 F. Supp. 2d 48, 56 (N.D.N.Y. 2006). Plaintiff seeks damages for injuries including

pain and suffering, as well as compensation for Mr. Southard’s wrongful death, medical

bills, and funeral expenses. There are no damages claimed for Mr. Southard’s lost

wages, as he was retired at the time of his death and did not anticipate returning to

work. There are also damages claimed on behalf of Mr. Southard’s children as his

distributees.

       D. Wrongful Death

       To prevail as Mr. Southard’s representative in this wrongful death action, Plaintiff

has to establish

       “(1) the death of a human being, (2) the wrongful act, neglect or default of
       the defendant by which the decedent’s death was caused, (3) the survival
       of distributees who suffered pecuniary loss by reason of the death of
       decedent, and (4) the appointment of a personal representative of the
       decedent.”




                                              5
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 6 of 93




Garcia v. Dutchess County, 43 F. Supp. 3d 281, 298-99 (S.D.N.Y. 2014) (quoting

Hollman v. Taser Int’l Inc., 928 F. Supp. 2d 657, 683 (E.D.N.Y. 2013)) (Docket No. 191,

Gov’t Memo. at 3). New York law limits recovery in wrongful death to fair and just

compensation for pecuniary injuries that result from the death, 1B N.Y. PJI 2:320, at

1030; N.Y. Est. Powers & Trusts L. § 5-4.3 (id.). As the Government notes, “thus,

damages recoverable in a wrongful death action are limited to compensation for the

pecuniary injuries resulting from the decedent’s death to the persons for whose benefit

the action is brought” (id., citing N.Y. Est. Powers & Trust L. § 5-4.3(a)).

       “[T]he essence of the cause of action for wrongful death in this State is that the

plaintiff's reasonable expectancy of future assistance or support by the decedent was

frustrated by the decedent's death.” Gonzalez v. New York City Hous. Auth., 77 N.Y.2d

663, 668, 569 N.Y.S.2d 915, 918 (1991); see also In re Air Crash Near Clarence Ctr.,

N.Y., 983 F. Supp. 2d 249, 252-53 (W.D.N.Y. 2013) (Skretny, C.J.).             Recognized

pecuniary injuries under New York law include loss of support, voluntary assistance and

possible inheritance by decedents, medical and funeral expenses incidental to death,

Parilis v. Feinstein, 49 N.Y.2d 984, 985, 429 N.Y.S.2d 165, 166 (1980); Gonzalez, supra,

77 N.Y.2d 663, 569 N.Y.S.2d 915 (Docket No. 191, Gov’t Memo. at 4). These damages

do not include those “which could have been recovered in a personal injury action had

the decedent survived,” Parilis, supra, 49 N.Y.2d at 985, 429 N.Y.S.2d at 166; Liff v.

Schildkrout, 49 N.Y.2d 622, 633, 427 N.Y.S.2d 746, 749 (1980). As the New York Court

of Appeals held, “the wrongful death statute created a new cause of action based not

upon damage to the estate of the deceased because of death, but rather for the pecuniary

injury to the surviving spouse and next of kin of the decedent,” Liff, supra, 49 N.Y.2d at



                                              6
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 7 of 93




632-33, 427 N.Y.S.2d at 749; a decedent thus “has not cause of action to recover

damages for his death (EPTL 11-3.3),” id.

       Children (including adult children) of a deceased parent may “recover for the

pecuniary loss suffered as a result of the lost nurture, care, and guidance they would have

received if the parent had lived,” McKee v. Colt Electronics Co., Inc., 849 F.2d 46, 52 (2d

Cir. 1988) (applying New York law); Shu-Tao Lin v. McDonnell Douglas Corp., 742 F.2d

45, 52 (2d Cir. 1984) (citing in turn Zaninovich v. American Airlines, Inc., 26 A.D.2d 155,

161, 271 N.Y.S.2d 866 (1st Dep’t 1966)); Gonzalez, supra, 77 N.Y.2d 663, 569 N.Y.S.2d

915; see Woods v. Town of Tonawanda, No. 13CV798, 2020 WL 1703537, at *17

(W.D.N.Y. Apr. 8, 2020) (Skretny, J.).       Under New York law, factors consider in

determining pecuniary damages for the wrongful death of a parent include, among others,

the “the age, character, earning capacity, health, intelligence, and life expectancy of the

decedent, as well as the degree of dependency of the distributees upon the decedent and

the probable benefits they would have received but for the untimely death.” McKee, supra,

849 F.2d at 52 (citations omitted) (see also Docket No. 191, Gov’t Memo. at 4); see also

Moldawsky v. Simmons Airlines, Inc., 14 F. Supp. 2d 533, 535 (S.D.N.Y. 1998). Courts

also consider the number and age of children, Collado v. City of N.Y., 396 F. Supp. 3d

265, 281 (S.D.N.Y. 2019) (citing cases).

       Adulthood support usually is less than what would be allowed for children in their

infancy given an infant’s greater dependence on parents for guidance and material

support during that stage of life, Mono v. Peter Pan Bus Lines, Inc., 13 F. Supp. 2d 471,

477 (S.D.N.Y. 1998) (awards to adult children generally are a fraction of the amount

awarded to infant children, citing New York State cases); see Moldawsky, supra, 14 F.



                                            7
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 8 of 93




Supp. 2d at 535. Courts focus damages during the children’s developmental period and

dependence, McKee, supra, 849 F.2d at 50. As noted in Moldawsky, “two factors tend to

reduce such awards as the children grow older: they have less need for such guidance,

and the life expectancy of the parent who would furnish it becomes shorter,” 14 F. Supp.

2d at 535.

       One federal court called this concept of pecuniary loss “nebulous,” characterizing

it as the loss of training and education the decedent would have provided his children

even into adulthood, Dershowitz v. U.S., No. 12-CV-08634, 2015 WL 1573321, at *36

(S.D.N.Y. Apr. 8, 2015) (quotations and citations, including McKee, omitted); see also

Shu-Tao Lin, supra, 742 F.2d at 52 (“Assessing the pecuniary value of such loss is of

course problematic,” citing New York cases apparently fashioning “somewhat arbitrary

amounts in doing so,” id.). “The key requirement for recovery is proof of pecuniary

loss,” Dershowitz, supra, 2015 WL 1573321, at *37 (emphasis in original). This

compensation, however, must be reasonable for the loss of parental guidance from the

death of decedent until the date of verdict, Hyung Kee Lee v. New York Hosp. Queens,

118 A.D.3d 750, 755, 987 N.Y.S.2d 436, 442 (2d Dep’t 2014) (citing cases).

       Children also cannot recover for their pain or grief, see LaMarca, supra, 31 F.

Supp. 2d at 130; Bumpurs v. New York City Hous. Auth., 139 A.D.2d 438, 439, 527

N.Y.S.2d 217, 218 (1st Dep’t 1988); cf. N.Y. PJI 2.320; 1B N.Y. PJI 3d 2:320, at 1030-

31, but could recover for the loss of guidance from their parent as well as the loss of any

monetary gifts he or she might have given them.




                                            8
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 9 of 93




                                 III.   Prior Proceedings

      Plaintiff alleged in the First Cause of Action negligence in Mr. Southard’s care.

(Docket No. 1, Compl. ¶¶ 12-15.) As summarized in a Decision and Order on plaintiff’s

motion for summary judgment (Docket No. 43, Decision and Order of Sept. 29, 2015,

2015 U.S. Dist. LEXIS 131583), plaintiff alleged that the Government,

      “by its employees, agents and representatives, ‘carelessly and negligently
      rendered medical care and treatment to the plaintiff’s decedent which was
      not in accordance with good and acceptable medical and surgical practice’
      and ‘as a direct and proximate cause of the negligence of defendant, the
      plaintiff’s decedent . . . suffered severe, permanent and painful injuries,
      including conscious pain and suffering, ultimately resulting in his death,”

(id., 2015 U.S. Dist. LEXIS 131583, at *4-5 (quoting Docket No. 1, Compl.¶¶ 12-13). In

the Second Cause of Action, plaintiff alleged that the Government did not obtain

informed consent from Mr. Southard (Docket No. 1, Compl. ¶¶ 17-19); this Court later

dismissed that cause of action (Docket No. 115, Order of Oct. 4, 2017, at 4). In the

Third Cause of Action, plaintiff claimed that the injuries, conditions, and damages

sustained by Mr. Southard were caused by the Government’s negligence and, as a

result, Mr. Southard’s survivors and those entitled to inherit from his estate “have been

deprived of the direction, guidance, and financial assistance of” Southard, entitling them

to compensation for such items as his wrongful death, medical bills and expenses,

funeral expenses, and “for income and services” (Docket No. 1, Compl. ¶¶ 21-23).

Plaintiff seeks $13,000,000 plus interest in damages (id. at unnumbered page 4,

“WHEREFORE” Cl.). The Government duly answered (Docket No. 2).

      Plaintiff later moved for partial summary judgment on liability (Docket No. 23) and

this Court denied that motion holding that genuine issues of fact existed whether the

occlusion of Mr. Southard’s renal arteries occurred as result of operator error during the


                                            9
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 10 of 93




endovascular abdominal aortic aneurysm repair (“EVAR”), whether the failure to

perform a confirming angiogram deviated from the standard of care in the community,

and whether Mr. Southard’s injuries and death could have occurred in the absence of

negligence (Docket No. 43, Decision and Order of Sept. 29, 2015), Coolidge v. United

States, 2015 U.S. Dist. LEXIS 131583, at *18-25.

       A bench trial began in January 26, 2018, with opening statements (Docket

No. 124) and continued for seventeen non-consecutive days of testimony until the

Government rested on November 14, 2018 (Docket Nos. 178, 182). Below is a table of

trial dates, listing who testified (either as a live witness, by video conference, or by read

deposition transcripts), with citations to the transcription and minute entries on the

docket for each trial day.

                                                                         Minute
                                                            Transcript   Entry
                                                             Docket       Doc.
            Date                        Event                  Nos.       No.

 Jan. 26, 2018               Opening Statements                             124
                             Plaintiff’s proof, Dr. Hasan
 Feb. 8, 2018                Dosluoglu                            146       128
 Feb. 9, 2018                Dr. Dosluoglu                        147       129
 Mar. 8, 2018                Dr. Mark LeVaughn                    150       139
 Mar. 9, 2018                Dr. LeVaughn; Plaintiff              152       141

                             Plaintiff, Clarence Holley
                             (EBT Tr. read), Ella Clark
 Mar. 14, 2018               (EBT Tr. read)                   153, 154      143
                             Howard W. (“Sonny”)
 Mar. 15, 2018               Southard                             155       144
 Mar. 16, 2018               Tona Williams                        156       145
 Mar. 26, 2018               Dr. Dosluoglu continued              151       148
                             Dr. Purandath Lall (by video
 Mar. 29, 2018               conference from Florida)             157       149
 May 18, 2018                Dr. LeVaughn continued               162       158
                             Mohammad Usman Nasir
 May 30, 2018                Khan (EBT Tr. read)                  206       159
                             Khan continued (EBT Tr.
 June 5, 2018                read)                                207       161


                                                 10
       Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 11 of 93




                                 Dr. Lall continued (by video
 June 25, 2018                   conference from Florida)                164        163
                                 Dr. Lall continued (by video
 Oct. 10, 2018                   conference from Florida)                172        165
                                 Dr. Barton Muhs;
 Oct. 11, 2018                   PLAINTIFF RESTS                         169        166
                                 Defendant Government’s
                                 proof, Dr. David Gillespie;
 Nov. 14, 2018                   DEFENSE RESTS                           182        178


         The parties then submitted their written summations (Docket Nos. 212 (plaintiff),

215 (Government)), proposed Findings of Fact (Docket Nos. 205, 196 (plaintiff), 197

(Government)), Conclusions of Law (Docket Nos. 200 (plaintiff), 196 (Government)),

and their respective responses to the proposed Conclusions of Law (Docket Nos. 219

(amended exhibits), 218, 213 (plaintiff), 216 (Government)).

                                       IV.      TRIAL TESTIMONY 2

       A. Background

         Plaintiff was appointed executrix of the estate of her brother, Howard Southard, on

or about December 4, 2009. Mr. Southard underwent an EVAR at the Veterans Affairs

Medical Center in Buffalo, New York, on April 1, 2009, having been referred by the

Veterans Affairs Hospital in Bath, New York, Coolidge v. United States, No. 10CV363,

Docket No. 43, 2015 U.S. Dist. LEXIS 131583, at *2 (W.D.N.Y. Sept. 28, 2015) (Skretny,

J.).    The United States Department of Veterans Affairs operates the Department of

Veterans Affairs Medical Center in Buffalo, New York (“VAMC”).




         2This Court describes only those issues that are material to the resolution of the parties’ claims.

See Immigration & Naturalization Serv. v. Bagamasbad, 429 U.S. 24, 25 (1976) (“courts . . . are not
required to make findings on issues the decision of which is unnecessary to the results they reach”);
Rule 52 Advisory Committee Notes (1946 Amendment) (“the judge need only make brief, definite,
pertinent findings and conclusions upon the contested matters; there is no necessity for overelaboration
of detail or particularization of facts”).

                                                     11
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 12 of 93




       Eight fact witnesses testified at trial.   Plaintiff testified as well as Southard’s

daughter, Tona Williams (hereinafter “Tona”); one of his sons, Howard Warren (also

known as “Sonny”) Southard; his late cousin, Clarence Holley (by deposition testimony);

and another sister, Ella Clark (also by deposition testimony). The Government called

Drs. Mohammed Khan (through his deposition), Purandath Lall, and Hasan Dosluoglu,

the surgeons who operated on Mr. Southard, as witnesses.            Expert witnesses also

testified for both parties. Numerous exhibits were entered into evidence, consisting

primarily of Mr. Southard’s medical records, deposition transcripts, and curricula vitae of

the medical witnesses.

       As found in a Decision and Order of September 29, 2015, on Plaintiff’s motion for

partial summary judgment, Coolidge, supra, 2015 U.S. Dist. LEXIS 131583, at *2-4, and

the record cites therein, Mr. Southard had functioning kidneys prior to the April operation.

An EVAR which was performed on him is a “closed procedure,” meaning that a stent graft

is placed without making an open surgical incision at the site of the aneurysm. In

Mr. Southard’s case, surgeons inserted a stent graft endovascularly into his vascular

system through his groin and passed it up to the portion of his aorta containing the

aneurysm for deployment “within a millimeter or two or three maximum of the [‘lowest’]

renal artery.”    Three physicians were present during Mr. Southard’s surgery.

Dr. Purandath Lall, in 2009 the chief of vascular surgery at VAMC, was the attending

supervising surgeon. Dr. Hasan H. Dosluoglu was the chief for the division of vascular

surgery and chief of surgery and vascular surgery at the VAMC and was Mr. Southard’s

supplemental surgeon. Dr. Mohammad Usman Nasir Khan was a fellowship student in

vascular surgery, working under Dr. Lall's supervision.


                                            12
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 13 of 93




       Drs. Lall and Khan performed the aneurysm repair surgery. According to both

doctors, Mr. Southard was an excellent candidate for the closed procedure due to the

anatomy of his aorta. Drs. Lall and Khan used a Cook Zenith Flex AAA endovascular

stent graft ("Zenith Stent Graft" or “the stent graft”) to perform the EVAR.

       Dr. Khan deployed the Zenith Stent Graft under Dr. Lall's supervision. The EVAR,

however, resulted in the Zenith Stent Graft covering both of Southard's renal arteries. A

completion angiogram conducted after the Zenith Stent Graft was locked in place

revealed that it had occluded blood flow to both renal arteries. All three surgeons then

performed a series of unsuccessful operations attempting to reestablish blood flow to the

kidneys.       After the EVAR, Mr. Southard required kidney dialysis and remained

hospitalized at the VA until his death in July 2009, four months after the surgery.

Coolidge, supra, 2015 U.S. Dist. LEXIS 131583, at *2-4.

   B. Fact Witnesses Testimony

       1. Plaintiff, Wilma Coolidge

       Testifying on March 9 and 14, 2018, Plaintiff Wilma Coolidge (“Plaintiff”) first

gave a brief biography of Mr. Southard; he was born in January 1945 and was 64 years

old at his death (Docket No. 153 3, Pl. Tr. Mar. 14, 2018, at 3-4). While in the U.S. Army,

Southard was stationed in Germany and he married his first wife, Birgitta, and had two

sons, Howard William (“Howie”) and Roy. Southard then divorced Birgitta. (Docket No.

152, Pl. Tr. Mar. 9, 2018, at 98-102.) Southard then married Roberta and had two more

children, Sonny and Tona, but also divorced Roberta (id., Pl. Tr. at 102-03, 105).




       3A   duplicate of this transcript also was filed as Docket No. 154.

                                                     13
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 14 of 93




Southard then married and divorced two other women (id., Pl. Tr. at 106, 108-09, 119).

Mr. Southard had no contact with any of his children during their childhood, re-

connecting with Howie and Roy in their thirties (id., Pl. Tr. at 102, 105-06, 109-11) and

with Sonny and Tona once they each turned 18 years old (id., Pl. Tr. at 115-16).

       Southard’s cousin, Clarence Holley, also testified that Southard once visited his

sons in Germany, Southard had a good relationship with them, and was present when

the sons called Southard. Holley did not know if Southard ever provided any financial

support to his children (either the two German sons or his son and daughter in

Pennsylvania). (Docket No. 153, Holley Tr. at 151-52.) Southard and Plaintiff’s sister,

Ella Clark, also testified that she never saw Southard’s children except when Howie

visited from Germany (Docket No. 153, Clark Tr. at 169-70) and did not know the extent

of Southard’s support to them (id., Clark Tr. at 170-71). Clark also did not know if

Southard gave gifts or support to his adult children (id., Clark Tr. at 179).

       Following his return from Germany and the Army, Mr. Southard was a long-haul

trucker until he retired, driving for two- to three-week stints (Docket No. 152, Pl. Tr. at

100-01, 104). Plaintiff testified that she knew Southard gave his two sons in Germany

one hundred dollars for Christmas (id., Pl. Tr. at 116-17) but Plaintiff did not know what

he gave to Sonny or Tona (id., Pl. Tr. at 118). Southard was not earning any money in

2008-09, but he received Social Security (Docket No. 153, Holley Tr. at 153).

       In 2009, Mr. Southard went to the Bath VA clinic for back pain (Docket No. 152,

Pl. Tr. at 119). The clinic conducted scans of his back which revealed aortic aneurysm

and the clinic recommended Southard come to Buffalo VAMC for EVAR procedure (id.,

Pl. Tr. at 119-20). Holley took Southard to the Buffalo VA Hospital on April 1, 2009



                                             14
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 15 of 93




(Docket No. 153, Holley Tr. at 149, 153). Their plan was for Holley to bring Southard

back home after the operation (id., Holley Tr. at 154; Docket No. 152, Pl. Tr. at 123), but

Holley was told that Southard was not returning home (Docket No. 153, Holley Tr. at

154).

        Plaintiff testified that the anesthesiologist later called her and said that “they

messed up” (Docket No. 152, Pl. Tr. at 123, 124-25), that stent grafts were placed in the

wrong place over his blood flow to his kidneys (id., Pl. Tr. at 125). Later that evening,

one of the surgeons, Dr. Lall, called Plaintiff and she claimed said they messed up (id.,

Pl. Tr. at 126). Plaintiff was called by the VAMC seeking permission to place Southard

on dialysis (id., Pl. Tr. at 127-28).

        Plaintiff visited Southard in VAMC on April 3, 2009, when Southard was in the

ICU and was not awake. Southard did not respond to plaintiff. (Docket No. 153, Pl. Tr.

at 8.) Nurses told plaintiff that Mr. Southard was being kept comfortable (id.). Holley

testified that he visited Southard within five to six days of April 1, 2009, but Southard

could not talk and was upset “because he couldn’t talk,” beating on the mattress and

handrail (Docket No. 153, Holley Tr. at 157-58). Southard tried to mouth words, but

Holley did not understand (id., Holley Tr. at 158). Holley testified that Southard also

appeared to be in pain, he would flinch and make faces without anyone performing a

procedure on him (id., Holley Tr. at 162). Clark also saw Southard on other visits, and

he seemed drugged, but he could answer questions by nodding or shaking his head

(Docket No. 153, Clark Tr. at 181). Clark believed Southard was in pain on every visit

because he was cringing, but she did not know what caused the cringing (id., Clark Tr.

at 173, 176, 177).



                                               15
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 16 of 93




       Plaintiff saw Mr. Southard again on April 5 or 6 and she believed that he was in

pain because of his grimacing and tears (Docket No. 153, Pl. Tr. at 11, 12, 13, 88-89,

126-28). Mr. Southard was given pain medication to keep him comfortable in April (id.,

Pl. Tr. at 6; Docket No. 152, Pl. Tr. at 155). Mr. Southard appeared to be in pain; one

instance Plaintiff requested additional pain medication for him, and the nurse refused to

give it (Docket No. 152, Pl. Tr. at 160; Docket No. 153, Pl. Tr. at 89). Plaintiff testified

that nurses relied upon Mr. Southard’s facial expressions or his mouthing words to

interpret whether he was in pain when he could not otherwise express himself (Docket

No. 153, Pl. Tr. at 130-31).

       Plaintiff served as Mr. Southard’s health care proxy until Tona Williams assumed

that role (Docket No. 152, Pl. Tr. at 122, 170; Docket No. 153, Pl. Tr. at 89). Plaintiff

also served as Southard’s power of attorney and managed his financial affairs while he

was in the hospital (Docket No. 153, Pl. Tr. at 69). During the period when Plaintiff had

Southard’s health care proxy, she received calls almost every day from the doctors at

the VAMC asking permission to perform surgeries on Southard and she consented to all

procedures, including a tracheostomy, central line, and a Perma-Cath (its installation

and later removal) (Docket No. 152, Pl. Tr. at 129, 156, 168).

       As Plaintiff visited Mr. Southard, she believed him to be frustrated because he

could not communicate (id., Pl. Tr. at 158). He would mouth words and, when she did

not understand, he would get upset and pound his fist on the bed (id., Pl. Tr. at 158-59).

She also believed him to be depressed, because he cried and “just lay there,” and that

he was in pain, because he grimaced when he tried to turn (id., Pl. Tr. at 159-60; Docket

No. 153, Pl. Tr. at 162). Southard sometimes nodded when she asked if he was in pain



                                              16
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 17 of 93




(id., Pl. Tr. at 160, 162). The nurses also told Plaintiff that Mr. Southard expressed pain

and frustration by nodding his head (Docket No. 153, Pl. Tr. at 125).

        In May, Plaintiff visited four or five times and she recalled that Southard was more

alert and tried communicating more, but his facial expressions and movements suggested

that he was in pain, including crying (id., Pl. Tr. at 11-12, 13, 23). VAMC medical providers

told Plaintiff that Southard said he was tired of the medical treatment and that he did not

want to be on dialysis for the rest of his life (id. , Pl. Tr. at 12-13, 14). Plaintiff understood

that someone was talking to Southard regarding his mental state and that he was on anti-

depressants (id., Pl. Tr. at 21-22).

        Plaintiff recalled visiting Southard in June with Tona, and that Tona was able to

understand him better. Southard told Tona that he wanted to be on dialysis and that he

wanted to “stick around longer.” (Id., Pl. Tr. at 15.) Mr. Southard was prescribed

numerous medications and therapies in an effort to alleviate his extreme pain, anxiety,

fear and terror (Docket No. 205, Pl. Proposed [Corrected] Findings of Fact ¶ 313; Jt. Tr.

Ex. 123, Southard medication log; Docket No. 153, Pl. Tr. at 57). Plaintiff testified that

she saw Southard’s legs and buttocks and saw bedsores (pointed out by Tona) (Docket

No. 153, Pl. Tr. at 24) but (when her memory was refreshed by her deposition testimony)

she admitted to not seeing bedsores (id., Pl. Tr. at 102-03). Plaintiff did see sores,

blisters, and bandages on Southard’s abdomen (id., Pl. Tr. at 24). She said that the

hospital room smelled like rot during dialysis and that it seemed like he was “rotting away”

(id., Pl. Tr. at 25-26). During Mr. Southard’s hospitalization, he was unable to stand, walk

or sit up (id., Pl. Tr. at 65).




                                               17
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 18 of 93




       Plaintiff attended a “family meeting” with the doctors to discuss treatment options

around July 22, 2009 (id., Pl. Tr. at 40). The doctors told the family that that they did not

think Mr. Southard would live much longer, that there was nothing else they could try, so

they were going to unhook him (id., Pl. Tr. at 42-44, 45-46, 49). On cross-examination,

Plaintiff said that Dr. Lall “pointed in the direction” of discontinuing treatment, but the

family did have a choice (id., Pl. Tr. at 96-97).

       After meeting separately from Mr. Southard, the family and medical team went into

Southard’s room and Plaintiff testified that medical staff unhooked the machines while

informing Southard that he would die in a matter of days (id., Pl. Tr. at 52, 98-101).

Plaintiff testified that Mr. Southard was scared, his eyes got big, and he cried (id., Pl. Tr.

at 52-53). The doctors removed life support but kept him comfortable on pain medication.

Plaintiff had time alone with Southard after and he said that the doctor had made a

mistake and seemed scared and upset (id., Pl. Tr. at 52-53). On July 27, 2009, Tona

reported that Mr. Southard had died (id., Pl. Tr. at 59).

       As administratrix of Southard’s estate, plaintiff paid for Southard’s burial, totaling

$6,073.64, part from her personal funds, part from the estate and the rest from Tona

and Sonny (Id., Pl. Tr. at 64, 76-78). Southard named his four children as beneficiaries

in his will, which he signed while in the hospital (id., Pl. Tr. at 64). Sonny and Tona

were present while the last will was being discussed, and Southard nodded when the

attorney asked if Southard wanted them to be beneficiaries. (Id., Pl. Tr. at 67-69.)

Mr. Southard did not have to pay out of pocket for any medical care and received burial

benefits from VA of $300 (id., Pl. Tr. at 77-78).




                                              18
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 19 of 93




       2. Tona Williams

       Tona Williams, Mr. Southard’s daughter, testified on March 16, 2018 (Docket

No. 156, Tr.). Mr. Southard reconnected with Tona when she turned 18 (id., Tr. at 10,

16) after not being involved in her life during her childhood (id., Tr. at 126). Tona met

him between long hauls (id., Tr. at 11, 126-27). After Tona bought a house,

Mr. Southard advised her on carpentry but was not able to help with work around the

house (id., Tr. at 24-25). Through the years, Southard gave Tona gifts, items he

collected on the road, but never gave her money (id., Tr. at 153). He encouraged Tona

to improve herself, to go back to school; Tona did return to school and took a course to

become a medical assistant (id., Tr. at 123). She did not testify that Mr. Southard

contributed financially toward her education.

       Tona later heard from Plaintiff that Southard’s surgery had gone wrong and that

he was in dire condition (id., Tr. at 26). On her first visit on April 2, 2009, Tona noted that

Southard appeared swollen, looked fragile, had abdominal tubes draining into buckets, a

trach, and a feeding tube (id., Tr. at 29-30, 34). She saw that his limbs were swollen with

taut skin (id., Tr. at 30). Tona never saw Southard move his legs, stand, or sit up (id., Tr.

at 31-32). Southard’s right arm appeared unusable and he smacked his left arm on the

bed when he was in pain or reached for Tona (id., Tr. at 31). He could also move his

head, but other than his head and left arm there was no movement (id.). On the first visit

Tona spoke to a doctor who was part of the initial surgery and the doctor said that they

placed the stent graft in the wrong place in error (id., Tr. at 32).

       Due to the tracheotomy tube inserted into Southard’s throat, Tona had to read his

lips to communicate with him. On the first visit he was quiet and tired, and “didn’t say a



                                              19
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 20 of 93




whole lot.” (Id., Tr. at 33.) The doctors performed multiple operations and tried to operate

on Southard’s pancreas but could not get to it through scar tissue (id., Tr. at 35). Doctors

talked about fluid buildup and pressure causing issues with his organs, maybe causing

the pancreas to leak, but they could not drain fluid fast enough (id., Tr. at 35, 82).

       In early June, Tona became Southard’s health care proxy (id., Tr. at 36). Tona

learned that Southard suffered from an infection in his bloodstream and became septic

(id., Tr. at 44, 45). Southard also had tachycardia and Tona would receive calls in the

night and race to the VA because she was not sure Southard would make it another day

(id., Tr. at 44). Southard also needed blood transfusions, but the doctors did not know

why or how he was losing blood (id., Tr. at 45).

       Tona observed Southard in “lots of pain” and he would squint his eyes and distort

his mouth (id., Tr. at 46). Tona later was told of Southard’s bedsores (id.). She said that

he was “very aware of all the pain that he was having,” “he was not out of it,” and was

conscious (id.). He could talk (by mouthing words), so Tona concluded he was not

completely out of it (id.). Tona only remembered him being groggy after dialysis or a

procedure (id.). Tona would contact the nurses if she thought Southard was in pain and,

if they could not give him more pain medication, she would talk to him and tell him to “go

to a happy place” (id., Tr. at 47).

       Southard had depressed days and cried, and his depression got worse over time,

especially after doctors’ visits. He was happy to see his children but knew that he was

dying. (Id.) Southard grew tired of all the procedures but wanted to keep trying (id., Tr.

at 47-49, 50). He never told Tona that he wanted to stop treatment, but she heard from

nurses in June that he had told them he wanted to discontinue treatment (id., Tr. at 52-



                                             20
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 21 of 93




53). Southard signed a do not resuscitate order (or “DNR”), then later said he did not

want it, but it was never removed (id., Tr. at 54). His face became thinner, his complexion

was paler, he appeared more fragile (id., Tr. at 54-55). He had episodes of acid reflux

where bile came out of his mouth and he looked like he was in a lot of pain (id., Tr. at 55-

56). Tona called nurses every evening and they reported that Southard did not sleep well

(id., Tr. at 56). The night nurse told her that he had nightmares and seemed terrified, so

the nurse stayed in the room with him (id.). Tona heard from the nurse that Southard had

several bedsores, including a large one near his buttocks. The bedsores seemed painful.

(Id., Tr. at 58-59, 61-63, 64.) Southard appeared to Tona to be in intense pain, that he

was “always in pain” (id., Tr. at 106).

       Southard had psychiatric consults where he was evaluated to determine whether

he was competent to make medical decisions (id., Tr. at 74, 88). Psychological staff found

him competent, but the evaluation noted that his competency waxed and waned (id., Tr.

at 75). He said that he wanted to stop dialysis, but also said he wanted Tona to make

the decisions regarding his care (id., Tr. at 75-76).

       On July 17, 2009, there was another family meeting with Dr. Lall (id., Tr. at 85-86).

Southard said that he wanted full care short of resuscitation from cardiac arrest, and that

he wanted his DNR to remain in place (id., Tr. at 91-93). They did not discuss turning off

life support but did say that if Southard stopped dialysis he would die (id., Tr. at 91-92).

Southard was depressed during the meeting but Tona tried to stay positive and

encourage him to live (id., Tr. at 94).

       Around July 20, 2009, a doctor called Tona to set up another meeting (see id., Tr.

at 97). She was surprised that they wanted another meeting so soon and they explained



                                             21
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 22 of 93




that Southard had worsened, and they needed to discuss mortality (id., Tr. at 97-98). On

July 22, the family met with healthcare providers outside Southard’s presence initially (id.,

Tr. at 100). The doctor said there had been a major decline since July 17 and that they

could not do any more (id., Tr. at 102-03). Southard’s body could not take dialysis, he

was in sepsis that could not be treated by antibiotics, and he would not survive (id., Tr. at

111-12, 113, 44). They proposed that Southard continue to receive aid breathing and

pain medication (id., Tr. at 147). Tona felt there was nothing to discuss and did not object

(id., Tr. at 112).

       The doctors then took Southard’s pain medication down so he would be more

clear-headed and had a conversation with him while the family was in the room (id., Tr.

at 113). They told Southard that there was nothing they could do and asked Southard if

he understood (id., Tr. at 113, 115). Doctors told Southard what would happen (id., Tr.

at 115). He said yes (id., Tr. at 116). Everything that was “life-sustaining” was then

removed (id., Tr. at 116, 119). Southard looked shocked, closed his eyes and did not

communicate and withdrew for a few hours (id., Tr. at 116-17, 118). The doctors said

they expected Southard to live around three more days (id., Tr. at 117).

       Southard did not communicate much after that, but Tona thought that he was still

there, understanding the conversations around him (id., Tr. at 119-20). Tona was with

him when Southard died (id., Tr. at 121). Tona said that she got the independent autopsy

on advice of plaintiff’s counsel (id.). Tona paid for Southard’s funeral when he did not

have enough money in his accounts (id., Tr. at 122).




                                             22
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 23 of 93




       3. Howard Warren “Sonny” Southard

       Mr. Southard’s son, Howard Warren “Sonny” Southard, testified on March 15,

2018 (Docket No. 155, Tr.). Sonny was born on August 30, 1969, and was 48 years old

when he testified (id., Tr. at 5). Tona is his younger sibling (id., Tr. at 7, 9). After his

parents’ divorce, Sonny was moved with his mother and his stepfather and had no

means of contacting his father (id., Tr. at 11, 12, 14). Sonny wanted a relationship with

Southard but his mother, Roberta, wanted them separated (id., Tr. at 20-21). They

were reunited when Sonny was 19 years old and after that had a father-son relationship

(id., Tr. at 23-24, 25-26). Sonny, however, did not live with Mr. Southard (id., Tr. at 84).

       Mr. Southard taught Sonny about big trucks and rigs, how to change oil filters, air

filters, and tires, and carpentry (id., Tr. at 26). Sonny attended family gatherings with

Mr. Southard (id., Tr. at 28, 35-36, 42-43). Sonny never met his half-brothers from

Germany (id., Tr. at 36). Southard sent Sonny birthday and Christmas gifts from the

road, like tools or shirts (id., Tr. at 43). Sonny borrowed $2,000-3,000 or more from

Southard, which Southard never let him repay, even after Southard had retired (id., Tr.

at 81, 89). After this loan, Southard did not give Sonny any other financial support (id.,

Tr. at 89). Mr. Southard gave Sonny relationship advice, financial advice, and

emotional support (id., Tr. at 83). Mr. Southard encouraged Sonny to get his GED more

than anyone else in Sonny’s life (id., Tr. at 41-42). Mr. Southard also had relationship

with his granddaughter, Sonny’s daughter (id., Tr. at 28, 30).

       Mr. Southard’s work as an over-the-road trucker kept him away from home (id., Tr.

at 31), but he tried to get home for holidays (id.). Sonny contacted him by telephone,

mail, or airwave (id., Tr. at 34-35). Sonny testified that it was a little easier to get together



                                               23
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 24 of 93




after Southard retired, but Sonny was still busy with his work (id., Tr. at 44). Sonny maybe

saw Southard four to five times in the six months before the surgery (id., Tr. at 87).

       After the April 2009 surgery, Sonny received a call from Tona saying that

something had gone wrong (id., Tr. at 47). Sonny visited and described Southard’s room

as smelling like rotting flesh (id., Tr. at 51). Southard was able to communicate with

Sonny a little bit, saying that he was scared and that he loved Sonny (id.; see also id. Tr.

at 63-64 (smell from bedsore)). Sonny recalled speaking to a healthcare provider at the

VA who said, “we made a mistake” (id., Tr. at 53). Sonny was told that Southard had the

long-term consequence of being on dialysis for the rest of his life (id., Tr. at 56, 57).

       Sonny visited Mr. Southard and sometimes Southard was sedated, other times he

could communicate (id., Tr. at 51-52, 99-100). He could only move his head and his

hands after the surgery (id., Tr. at 56-57). Sonny saw frustration in Southard’s face

assumed from Southard’s pain; Sonny saw Southard squint and have tears (id.).

Southard mouthed words to Sonny the words “pain” and “ow” and made pain sounds (id.,

Tr. at 59-60, 51, 98-99, 61). When Southard was in pain, Sonny would call for a nurse

and ask for pain medication (id., Tr. at 116-17). Sonny thought Southard’s pain came

and went when the pain medication wore off (id., Tr. at 61).

       As Southard was told by doctors about his kidneys, Sonny reported that Southard

mouthed “oh, my God, they F’ing killed me” (id., Tr. at 60). Southard’s condition got worse

over time, his complexion became grey and he looked like he was getting toward the end

(id., Tr. at 62, 63).

       Mr. Southard developed bedsores throughout his 118-day hospitalization, sores

above his buttocks that Sonny observed (id., Tr. at 63-64). Sonny admonished VAMC



                                             24
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 25 of 93




staff to address these bedsores (id., Tr. at 65) but these wounds were not properly

cared for, leading to septic shock (id., Tr. at 64, 65; Docket No. 157, Tr. at 156 (Dr. Lall);

Docket No. 205, Pl. Proposed [Corrected] Findings of Fact ¶¶ 389-93). At his

deposition, however, Sonny stated that he never saw a bedsore and was only told about

it (Docket No. 155, Tr. at 110). None of the surgeries seemed to help Southard’s

recovery (id., Tr. at 69). Doctors attempted to kill Southard’s infection by direct penicillin

injection (id.) but Sonny later learned that the antibiotics were not working (id., Tr. at 70,

73 (that the infection “killed” the penicillin)), and required Southard to be placed in

isolation with visiting family members having to wear caps, gowns, and gloves in

Southard’s presence (id., Tr. at 69, 70).

       On July 18, 2009, Sonny attended a family meeting with Southard’s care team (id.,

Tr. at 71). At that time, they said they would do whatever they could to save Southard

and seemed hopeful for his recovery (id., Tr. at 72). Sonny said that the VAMC would try

dialysis on both kidneys, but it ended up not working (id., Tr. at 73). Southard’s energy

was low after dialysis, and his wounds got worse (id.). He had swelling around his

incision, bruises on his arms and legs, the stench increased, and his complexion was pale

(id., Tr. at 74). Southard also was depressed and did not want any procedures done but

Tona talked him into continued treatment (id., Tr. at 74-75).

       Sonny went home after the July 18 meeting and was not at the second meeting

(on July 22), where the healthcare providers said there was nothing more they could do

(id., Tr. at 75-76). He heard from Tona that care would be discontinued and returned that

night to stay with Southard until he died (id., Tr. at 76, 79).




                                              25
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 26 of 93




       On cross-examination, Sonny said that Southard appeared comfortable in his last

days and had a trach tube to assist his breathing (id., Tr. at 108; see id., Tr. at 77, 78).

Southard also appeared frightened and scared to Sonny (id., Tr. at 109).

       4. Dr. Hasan Dosluoglu

       Dr. Hasan Dosluoglu testified over three days of the trial (Docket Nos. 146

(Feb. 8, 2018), 147 (Feb. 9, 2018), 152 (Mar. 26, 2018), Tr.). Dr. Dosluoglu assisted

Dr. Lall in attempting to save Southard’s renal arteries during the EVAR surgery (Docket

No. 146, Tr. at 10; Docket No. 147, Tr. at 30, 33-34). Dr. Dosluoglu is board certified in

general surgery and vascular surgery (Docket No. 151, Tr. at 90). In 2009, the Buffalo

VAMC was the second busiest vascular surgery service in the country (id., Tr. at 87)

with two full-time attending physicians, Drs. Dosluoglu and Lall (id.). Dr. Dosluoglu

performed 200 to 250 EVARs prior to April 2009 (id., Tr. at 97), using different grafts as

they were approved (id.). In April 2009, Dr. Lall reported to Dr. Dosluoglu (Docket

No. 146, Tr. at 12).

       Dr. Dosluoglu did not recall ever speaking to Southard’s family; Dr. Lall would

have since Dr. Lall was the attending on Southard’s case (id., Tr. at 23; Docket No. 147,

Tr. at 29).

       A CT scan was performed on Southard on March 17, 2009, revealing that he had

an infrarenal 6.2 cm. (or approximately 2⅜-inch) abdominal aortic aneurysm (or “AAA”)

(Docket No. 146, Tr. at 28, 43, 31; Tr. Ex. 113, at 7576). An aortic aneurysm is a

weakening of the aorta wall (Docket No. 146, Tr. at 29) and a AAA is a dilation of the

aorta to one and a half times its normal size (id.). A 6.2 cm. aneurysm carries a very high

risk of rupture (id., Tr. at 56).



                                            26
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 27 of 93




       Dr. Dosluoglu recalled Southard’s aortic aneurysm was large. Southard had an

asymptomatic aneurysm (which is typical), though the size was a high risk for rupture and

50% of people that experience a rupture do not make it to the hospital (id.). The aneurysm

was located entirely below Southard’s renal arteries. The “neck” is the distance from the

top of the aneurysm to the bottom of the renal artery. (Id., Tr. at 46-47.) Dr. Dosluoglu

did not recall the length of Southard’s neck but did recall that it was long (meaning there

should have been no risk of renal artery coverage) (Docket No. 146, Tr. at 49, 184).

Southard also had a good neck angle and minimal tortuosity (twisting), making him a good

candidate for EVAR surgery (id., Tr. at 183-84). The doctors would have recommended

the EVAR (which has a lower morbidity and faster recovery time than an open procedure),

but Southard would have made the ultimate decision as to the type of surgery (Docket

No. 146, Tr. at 90-91, 94).

       In EVAR, a stent graft is placed in the aneurysmal area of the aorta by accessing

the groin and performing the procedure under x-ray guidance (id., Tr. at 53). The stent

grafts are delivered from the groin and positioned into place and then expanded to seal

the neck of the aorta and the iliac arteries (id.). Thereafter, blood flows through the

covered stent, so that it does not pressurize the aneurysm wall (id., Tr. at 54).

       Intraoperative measurements for deploying the stent graft are made by

angiograms while the patient is on the operating table (id., Tr. at 196). The table can be

moved by the surgeon through hand controls (id., Tr. at 199-201). The angiogram is

made by fluoroscopy using the “C-Arm,” which fits across the patient and shoots x-rays

upward (id., Tr. at 199). The C-Arm can be moved by the surgeon or anesthetist (id., Tr.

at 201). During the EVAR, marks are made on the monitor attached to the C-Arm to



                                            27
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 28 of 93




indicate the position of the renal arteries (Docket No. 147, Tr. at 5). Those marks can be

made by the surgeon or by the manufacturer’s representative at the surgeon’s direction

(id., Tr. at 7-8). If the C-Arm were moved after marks were made, those marks would not

be aligned and those marks would no longer be reliable (id., Tr. at 11). However, the C-

Arm is heavy and very hard to move when locked down. Even when it is not locked, it

needs a strong push to move. (Id., Tr. at 11-12.) Dr. Dosluoglu later testified that Dr. Lall

thought the table and C-Arm were locked down (Docket No. 151, Tr. at 72).

       The stent graft used in Southard’s surgery had “suprarenal barbs” – wires or hooks

that fix the stent graft into place (Docket No. 146, Tr. at 176). These barbs attach to the

walls of the aorta and keep the stent graft from pulling down with the blood flow (id.).

       Dr. Dosluoglu became involved in the surgery when he came to check how things

were going right at the time that Drs. Lall and Khan realized that the renal arteries had

been covered (Docket No. 147, Tr. at 30, 33). Dr. Lall remained the primary surgeon after

Dr. Dosluoglu scrubbed in; Dr. Dosluoglu took over from Dr. Khan as the first assistant;

and Dr. Khan became the second assistant (Docket No. 147, Tr. at 33-34). They initially

discussed trying to pull the stent down to uncover the renal arteries but were unable to

move it and were worried they might tear the aorta (id., Tr. at 34-35). They then tried to

cannulate the artery opening (remove the blockage) with a wire, but this also did not work

(id., Tr. at 35, 36). The doctors ultimately made a renal bypass from the femoral arteries

hoping to salvage the kidneys.

       After multiple procedures, including reopening Southard to remove a block in the

femoral artery and placing a large bore catheter for dialysis, Southard was taken to ICU

(Docket No. 151, Tr. at 42-77). He was intubated and placed on a ventilator (id., Tr. at



                                             28
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 29 of 93




76). At that time, Dr. Dosluoglu thought that the kidneys might be working again in four

to six weeks, but dialysis was needed until the kidneys came back online (id., Tr. at 78).

       There was no defect with the choice or size of stent or the stent itself (id., Tr. at

63). There was no reason the stent graft could not have been placed without covering

the renal arteries (id., Tr. at 64). At deposition, Dr. Dosluoglu stated that it was “incredible”

that the stent covered the arteries and that it must be that something moved (id., Tr. at

64-67). Dr. Dosluoglu could not rule out that the graft was improperly placed because he

was not in the room (id., Tr. at 72).

       Dr. Dosluoglu teaches students to do an angiogram immediately before the

suprarenal barbs are deployed (id., Tr. at 80-81). There is no set number of angiograms

that should be taken, the number depends on how sure you are regarding placement of

the arteries (id., Tr. at 103-04).

       After the surgery, Dr. Dosluoglu investigated what went wrong and also talked at

length with Drs. Lall and Khan, but he does not recall the details of those conversations

(Docket No 146, Tr. at 191-93; Docket No. 151, Tr. at 20-21, 28). He also followed

Southard’s post-operative care closely, giving guidance to Dr. Lall and following the

charts (Docket No. 151, Tr. at 28).

       Southard’s pain was monitored by the nurses who spent the most time with the

patients (id., Tr. at 106). Even when a patient is not responding verbally, nurses can

monitor pain through other indications like heart rate or blood pressure change. A patient

who is unresponsive may still have an intolerance to pain. For example, if the heart rate

increases, a nurse may try to increase pain medication to address that. (Id., Tr. at 133.)




                                               29
      Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 30 of 93




Over the course of his hospital stay, Southard became more responsive until the dialysis

was discontinued, then he became less responsive (id., Tr. at 132).

        Dr. Dosluoglu was not present at family meetings but stated that, whether a

doctor thinks a patient’s position is futile does not matter; the doctor in such a situation

simply presents the facts and the patient and/or family make the ultimate decisions (id.,

Tr. at 37, 40-41). Usually physicians do not make recommendations regarding end of

life care, they only offer data to the patient or family (id., Tr. at 51-54).

        5. Dr. Mohammad Usman Nasir Khan

        Dr. Mohammad Khan, who performed the surgery on Mr. Southard (Docket

No. 157, Lall Tr. at 32-34), had his deposition testimony (taken on July 17, 2012, Docket

No. 206, Khan Tr. at 9) read into the record (Docket Nos. 206 (May 30, 2018), 207

(June 5, 2018)). Dr. Khan was a fellow at the VA Hospital at the time of Southard’s

surgery and deployed the stent that covered the renal arteries. Dr. Khan treated

Southard from April 1, 2009, through June 23-24, 2009, when he finished his fellowship

(Docket No. 206, Tr. at 23). Dr. Khan spent approximately 9 months of the two-year

fellowship intermittently at the VA (id., Tr. at 24). Before his fellowship, Dr. Khan did his

residency at University of Connecticut in general surgery and was involved in many

EVAR surgeries there (id., Tr. at 30-31). He was trained by company representatives

from Gore and Cook (id., Tr. at 39-40). Dr. Khan did not blame Mr. Southard’s adverse

outcome on the equipment used in the surgery (Docket No. 207, Tr. at 6). At the time of

Southard’s surgery, Dr. Khan was certified to use the device as an independent surgeon

(or would be very soon – he was certified in June 2009 when he graduated) (id., Tr. at

7).



                                               30
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 31 of 93




       Dr. Khan described the process for the surgery, that he would do an angiogram,

mark the renal arteries, do a second angiogram, and then deploy the device (id. Tr. at

25). Dr. Khan agreed that inadvertent coverage of the renal arteries is a deviation from

good practice (id., Tr. at 35).

       Dr. Khan had discussions after the surgery regarding what happened, but never

concluded on how the arteries were covered, because they did everything that was

supposed to be done including three angiograms and all other checks (id., Tr. at 35). A

first or “initial” angiogram was done before getting access to the aorta (id., Tr. at 67-68).

A second angiogram was completed when ready to deploy, to ensure that nothing had

moved and reconfirm the location of the renal arteries (id., Tr. at 68-73). Then the main

body of the stent is deployed without releasing the suprarenal barbs and the surgeon

compares the position by looking at the marks on the screen (id., Tr. at 70). After the

contralateral graft is deployed, then the suprarenal barbs are deployed (id., Tr. at 73). A

third, completion angiogram is done after full deployment (id., Tr. at 75). That is the

point at which Dr. Khan discovered that Southard’s renal arteries were covered, since

they showed very weak flow (id., Tr. at 75).

       It was possible that the C-Arm or table moved, or that the graft moved or was

pushed by aortic pulsations (id., Tr. at 37). The error occurred during deployment of the

main body of the stent (id.).

       6. Dr. Purandath Lall

       Dr. Purandath Lall testified over three days (Docket Nos. 157 (Mar. 29, 2018),

164 (June 25, 2018), 172 (Oct. 10, 2018)). In 2009, he was attending surgeon for




                                             31
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 32 of 93




Southard’s operation and subsequent care (Docket No. 157, Tr. at 15, 32-33). Dr. Lall

was chief of vascular surgery at VAMC from 2009 until 2013 (id., Tr. at 13).

       Dr. Lall came to the Buffalo VAMC in 2007 after completing a fellowship in

vascular surgery at the Mayo Clinic (Docket No. 164, Tr. at 99-100; Docket No. 157, Tr.

at 28). During his fellowship, he did a mixture of endovascular and open surgeries. He

completed at least 300 endovascular surgeries, more than 50 of which were EVARs.

(Docket No. 164, Tr. at 100.) He was board certified for general surgery in 2006 and for

vascular surgery in 2008 (id., Tr. at 101).

                         a. Mr. Southard’s April 1, 2009, Surgery

       Dr. Lall met Mr. Southard on April 1, 2009, the morning of the EVAR surgery

(Docket No. 157, Tr. at 22-23). Dr. Lall testified that Southard had excellent anatomy

for the EVAR procedure and nothing in the anatomy would have prevented proper

placement of the device, meaning that Southard’s anatomy did not contribute to

coverage of the renal arteries (Docket No. 164, Tr. at 14; cf. Docket No. 157, Tr. at 22,

Docket No. 164, Tr. at 14 (stating anatomy was “adequate” for procedure)).

       The device used that day, the Cook Zenith, was the first and only device with

suprarenal fixation barbs 4 at that time (Docket No. 157, Tr. at 24-25). The barbs

prevent downward migration of the stent graft (id., Tr. at 25). Dr. Lall was trained by

Cook but does not recall certification (id., Tr. at 27).

       Dr. Lall supervised Dr. Khan, who was in his second year as a vascular surgery

fellow and was already a board-certified general surgeon (id., Tr. at 32-33).




       4Barbs,   hooks, and fixation devices were used interchangeably in the testimony.

                                                   32
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 33 of 93




       On this Court’s questioning, Dr. Lall went step-by-step through the procedure,

referring to the surgery report (Docket No. 164, Tr. at 64, 67-70, 71; Jt. Tr. Ex. 113, at

7768, duplicated at Jt. Tr. Ex. 61) and the imaging from the procedure, which includes

angiograms and x-rays (Docket No. 164, Tr. at 69; Jt. Tr. Ex. 13). Dr. Lall explained

that images 1 and 2 depicted how the device was inserted through the groin, with wires

coming from the right and left (note that left and right here refer to the patient’s body, so

the left limb is displayed on the right side of the image) (Docket No. 164, Tr. at 72-73).

Image 2 was the first angiogram taken of Mr. Southard (id., Tr. at 72). The position of

the renal arteries is then marked and identified based on the angiogram, which can be

either static or dynamic/live video (though there were only static images in evidence)

(id., Tr. at 73-74). This is the second angiogram taken (id., Tr. at 73-74).

       Dr. Lall did not have an independent recollection of who marked the placement of

the renal arteries, but this is usually done by either the company representative or a

nurse (Docket No. 157, Tr. at 165; Docket No. 164, Tr. at 20-21). Once the surgeon is

happy with the position, the main body of the device (the portion in the aorta) is

deployed without deploying the suprarenal hooks as depicted in image 3 (Docket

No. 164, Tr. at 57, 73-74). Image 4 showed the left and right renal arteries clearly and

the device deployed under direct fluoroscopic guidance (id., Tr. at 75-76). Dr. Khan

deployed the main body of the stent graft (Docket No. 157, Tr. at 168).

       Dr. Lall testified that he recalled two angiograms, one taken before deploying the

stent graft and a second one to ensure that the stent graft was below the renal blood

vessels (Docket No. 164, Tr. at 56). Sometimes a third, a fourth or multiple angiograms

are taken, if necessary, to locate the best place for deploying the stent graft (id., Tr. at



                                              33
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 34 of 93




56-57). Once “happy with the position,” the surgeon deploys the stent graft (id., Tr. at

57). At the end of the procedure, a final angiogram is taken “to make sure that . . . what

we’ve done is an appropriate fixation” (id.).

       After the main body was deployed, the C-Arm was moved for gate cannulation

(id., Tr. at 43-44). According to Dr. Dosluoglu, gate cannulation is going

       “to the area of the renal artery with the catheters, which are directed and
       with wires, so that you poke in that area and hope that you can find a little
       opening between the graft and the – and aortic wall, which would lead you
       to the opening of the renal artery take off”

(Docket No. 147, Dosluoglu Tr. at 37; see also id., Tr. at 38; Docket No. 197, Gov’t

Proposed Findings of Fact ¶ 71). When cannulation is not successful, however,

endovascular surgery is converted into an open procedure (Docket No. 157, Lall Tr. at

37; Docket No. 197, Gov’t Proposed Findings of Fact ¶ 71).

       The stent has two legs – like a pair of pants - and one of the pant-legs is shorter

than the other (Docket No. 164, Lall Tr. at 54-55). The entrance (portion where the foot

would come out on a pair of pants) of the pant-leg is called the “gate” (id.). Dr. Lall drew

a picture of what looks like very high-waisted pants (the waist is the “main body” of the

stent that covers the aortic aneurysm) with two legs coming down, one which is about

half the length of the other (these go into the arteries that branch off from the aorta)

(id.). The left limb of the device is deployed and the gate (opening) is cannulated (id.,

Tr. at 76-77). After cannulation of the left limb, the suprarenal barbs are deployed (id.),

which takes only a few seconds (id., Tr. at 27). Their deployment is denoted in the

surgery report when they describe the “top cap” (id., Tr. at 90). Then the right limb is

cannulated (id., Tr. at 78).




                                                34
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 35 of 93




       Gate cannulation does not always require movement of the C-Arm (id., Tr. at 55-

56, 91-92). The marking of the renal arteries is done with high magnification to ensure

accuracy, then the view is zoomed out to see the bottom aspect for placement of the left

and right limbs (id., Tr. at 55-56). Doctors usually have a sufficient view of the area for

gate cannulation just by zooming out but, if there is not a full view, then the C-Arm is

moved (id., Tr. at 56). There is no indication in the surgery note that the C-Arm was

moved here and Dr. Lall stated that he did not recall if the C-Arm was moved, though he

did testify that it was moved at his deposition (id., Tr. at 91).

       Once gate cannulation is completed, balloons are used to dilate overlap sites and

landing zones (id., Tr. at 78-79). Image 13 from the “completion” angiogram showed

the slow profusion of the renal arteries (id., Tr. at 81).

       Image 14 showed a magnified view, with no profusion to the right renal artery

and only a little to the left (id., Tr. at 82-83). Dr. Dosluoglu came in as Drs. Lall and

Khan realized this and confirmed that there was no blood flow to the kidneys (Docket

No. 157, Lall Tr. at 37; see Docket No. 147, Dosluoglu Tr. at 33). Because of the lack of

profusion to the renal arteries, the doctors attempted to access them from below

(through the groin) and above (through the brachial artery) to open them up (Docket

No. 164, Lall Tr. at 82). At that point, they thought there might be partial coverage, or

that there could be plaque or thrombus blocking the arteries (id.).

       Once the surgeons determined that there was a blockage that could not be fixed

by cannulating the arteries during the endovascular procedure, they converted to an

open surgery (id., Tr. at 86). The surgeons then closed the surgery but found that there




                                              35
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 36 of 93




was no pulse in Southard’s left foot. The surgeons reopened Southard and removed a

clot, after which blood flow was restored to the foot. (Id., Tr. at 88-89.)

       Southard started dialysis the night of his procedure because he was not

producing urine and no urine could be a sign of acute kidney injury from lack of blood

flow (Docket No. 157, at 41-42). He was intentionally sedated while on the ventilator,

which he needed because it was a long surgery (id., Tr. at 48-49). Based on his

condition, the doctors kept him on the ventilator overnight (id., Tr. at 49).

       While the doctors were still operating, they sent someone out into the waiting

room to tell the family that there had been an adverse event and that the surgery had

been converted from EVAR to open (id., Tr. at 37-38). At the end of the surgery,

Dr. Lall himself went out to explain what had happened. Because none of the relatives

were still there, Dr. Lall called Plaintiff. (Id., Tr. at 39; Docket No. 164, Tr. at 102-03.)

He told her that there had been unintentional coverage of both arteries and described

what happened what they did to salvage the renal arteries (Docket No. 157, Tr. at 40-

42). He also discussed the hemodialysis, which Dr. Lall told Plaintiff could be short-

term or could be lifelong (id., Tr. at 42). Dr. Lall also told her that Southard was

admitted in ICU (id.). He said that he was sorry and stated that there was inadvertent

coverage of the renal arteries (Docket No. 164, Tr. at 103-04).

       Dr. Khan finished his fellowship in June and left VA before Southard died (Docket

No. 157, Tr. at 165). Before Dr. Khan left, they discussed potential causes for covering

the renal arteries (id., Tr. at 165-66). Dr. Lall has narrowed down possible causes for

the coverage to two: operator error, meaning that the stent graft was deployed too high

(id., Tr. at 166-68), or movement of the C-Arm or the operating table (id., Tr. at 168).



                                              36
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 37 of 93




       Prior to Southard’s surgery, Dr. Lall spoke with colleagues regarding inadvertent

coverage of the renal arteries in an “academic” way, because this is a known

complication of the EVAR procedure (Docket No. 164, Tr. at 21-22, 28). He also

discussed coverage of the renal arteries after April 2009 in a “hypothetical” or

“theoretical” way, without giving away any patient details regarding Southard (id., Tr. at

28). One reason for these discussions was to ensure that this never happened again

(id., Tr. at 30-31). Dr. Lall has never had a previous case where there was total

coverage of both renal arteries in an EVAR or heard of such a case (Docket No. 157 Tr.

at 168-69; Docket No. 164, Tr. at 19, 20), or had one since (Docket No. 157, Tr. at 171).

Unintentional full coverage of both renal arteries is extremely rare (id., Tr. at 43). He

had heard of only one case involving coverage of the renal arteries, which was a partial

coverage that occurred during his fellowship training and involved a different stent graft

(Docket No. 164, Tr. at 22-23). Dr. Lall was not aware of any cases where a Zenith

Stent Graft with suprarenal barbs was used and both the arteries were covered (id.).

Dr. Lall also performed research on this and found a report where the proposed cause

of renal coverage was retrograde (meaning, against the flow of blood—as there was

here) migration of the stent graft, which involved a Cook device (id., Tr. at 32-33, 35-36,

40-42). All other cases that Dr. Lall was aware of that involved movement were

antegrade movement, meaning that the stent moved downward, with the flow of blood,

and did not block the arteries (id., Tr. at 41).

                      b. Mr. Southard’s Post-Operative Care

       The vascular team caring for Southard consisted of two doctors (Dr. Lall and

Dr. Dosluoglu), a fellow, rotating residents, one physician’s assistant, and a nurse



                                              37
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 38 of 93




practitioner (Docket No. 164, Tr. at 114). They saw Southard at least once a day on

rounds, and sometimes more when there were changes to treatment or an issue to be

addressed (id., Tr. at 114-15).

       Throughout his hospitalization, Mr. Southard suffered from metabolic acidosis

(Docket No. 157, Tr. at 82-83, 156; Docket No. 172, Tr. at 49). He also suffered from

back pain and hypertension (or hypotension) and was prescribed Dilaudid for the back

pain (Docket No. 157, Tr. at 139-40, 156; Docket No. 172, Tr. at 70). Dr. Lall noted that

Mr. Southard also had multiple pressure ulcers (or bedsores) during his prolonged

hospital stay (Docket No. 157, Tr. at 150-53; see Docket No. 205, Pl. Proposed

[Corrected] Findings of Fact ¶¶ 384, 386). Mr. Southard also suffered from hospital-

acquired pneumonia, which did not improve with antibiotics (Docket No. 157, Tr. at 158-

59; Docket No. 205, Pl. Proposed [Corrected] Findings of Fact ¶ 394).

       Dr. Lall sometimes communicated directly with Southard (Docket No. 164, Tr. at

112). Dr. Lall observed Mr. Southard had varying levels of alertness and orientation

based on the sedatives, pain medication, and his general condition (id., Tr. at 112-13).

When he was alert and oriented, Southard could communicate by nodding, mouthing

words, or pointing (id., Tr. at 113-14). Dr. Lall never observed Southard banging his fist

on his bedrail (id., Tr. at 114).

       Mr. Southard had been “trached” (i.e., had a tracheostomy) on May 9, 2009,

which meant they could “start backing off the sedation” (Docket No. 172, Tr. at 14).

When prompted on re-direct, Dr. Lall explained that a tracheostomy is performed “to

make the patient more comfortable” (Docket No. 172, Tr. at 85; see id., Tr. at 13).




                                            38
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 39 of 93




       Southard was on multiple medications, including Fentanyl, which is an opioid

100 times more potent than morphine, and Hydromorphone 5, an opioid that is four to six

times more potent than morphine and releases more slowly (Docket No. 164, Tr. at 138,

142). He was also on sedatives and muscle relaxants (id., Tr. at 139). Finally, he was

on medications such as Lorazepam and Versed (both benzodiazepines) to assist him in

sleeping; Dr. Lall also testified that Lorazepam is used to treat anxiety (Docket No. 172,

Tr. at 18-22). Southard had several blood transfusions due to anemia caused by sepsis

and bleeding for which the doctors were not sure the cause (or “covert blood loss”).

Southard also had bleeding in his gastro-intestinal tract (Docket No. 164, Tr. at 48-49).

Southard also had “stage 2” decubitus ulcers (bedsores) that required wound care,

including debridement and application of medications (id., Tr. at 49-51). Dr. Lall testified

that such treatments can be painful, though patients generally describe a stinging

sensation; the bedsores themselves are painful (id., Tr. at 52). Sepsis can also be

painful, depending on the etiology of the sepsis (Docket No. 157, Tr. at 146). Southard

made periodic reports of pain, Dr. Lall testified that when Southard was not intentionally

sedated, he could communicate with staff relative to his comfort and pain (id., Tr. at

133, 134).

       Through Dr. Lall’s testimony and Southard’s medical records, the Government

summarized his condition from April 1 to July 29, 2009 (Docket No. 197, Gov’t Proposed

Findings of Fact ¶¶ 133-94). After surgery on April 1-9, 2009, he was intentionally

sedated (id. ¶ 134). Southard’s behavior status was “CL” or calm, his pain intensity

score was “99” because he could not give a verbal response as to his pain score (id.



       5Also   known as Dilaudid, see Docket No. 196, Gov’t Proposed Conclusions of Law at 38.

                                                  39
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 40 of 93




¶¶ 135-36), and he was comfortable (id. ¶ 138). He was administered Propofol,

Fentanyl, and Versed (id. ¶ 137). A note in his medical record on April 4 stated

Southard experienced no pain (given the absence of his complaints, pain behaviors, or

reports by family or friends suggesting pain) (id. ¶ 138).

       On April 10-24, 2009, Southard was off sedation, but he still had no pain or

minimal pain (id. ¶ 139). He remained on Fentanyl and Versed (id. ¶ 140). He was

unresponsive and calm/cooperative (id. ¶ 142) with no symptoms of pain or discomfort,

with a score of “99” (id. ¶ 141). As noted by Plaintiff, from April 17, 2009, Mr. Southard

“was noted having been acutely ‘alert’” and remained so until his death on July 27, 2009

(Docket No. 205, Pl. Proposed [Corrected] Findings of Fact ¶ 320; Jt. Tr. Ex. 114, at

Bates #3849).

       On April 24 to May 6, 2009, Mr. Southard was noted to have no or minimal pain,

while oriented/lethargic, cooperative/withdrawn, with weak speech (Docket No. 197,

Gov’t Proposed Findings of Fact ¶ 144), he was sedated and cooperative (id. ¶ 145),

receiving Hydromorphone, Versed, and Fentanyl (id. ¶ 146). On April 25, Mr. Southard

was non-responsive and on the next day was intubated due to respiratory distress (id.

¶ 148). Southard could not breathe on his own and needed a tracheostomy (id. ¶ 393).

On April 27, a Perma-Cath was placed to permit vascular access for dialysis and to

reduce the risk of infection (id.; Docket No. 151, Tr. at 142).

       On May 7-19, 2009, Mr. Southard was weaned off sedation and became more

alert (Docket No. 197, Gov’t Proposed Findings of Fact ¶ 149). He was medicated with

Versed, Fentanyl, and Hydromorphone for pain and Ativan and Lorazepam for anxiety

(id. ¶ 150). Southard occasionally complained of pain and received pain medication (id.



                                             40
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 41 of 93




¶ 151). Southard also exhibited symptoms consistent with the development of sepsis

(from notes on May 15, 2009, Bates #6936)—including a spiked temperature, faster

pulse, quick breathing, and anxiety (which Southard had not suffered from prior to his

hospitalization) (Docket No. 172, Tr. at 89).

       On May 20-31, 2009, he was generally awake and alert, but sometimes was

lethargic (Docket No. 197, Gov’t Proposed Findings of Fact ¶ 152). The Government

contends that Southard did not experience significant pain (id. ¶ 153). He remained on

Hydromorphone for pain and Lorazepam for anxiety (id.). On May 20, Southard

underwent a Perma-Cath exchange, with Southard wincing in pain, awake, and

responding to voice (id. ¶ 154). On the next day he was sedated and was noted not to

be experiencing pain (id.).

       On June 1-7, 2009, Mr. Southard appeared more comfortable, sedated,

cooperative, and withdrawn, still receiving Hydromorphone and Lorazepam (id. ¶¶ 155-

56). On June 8, he underwent exploratory surgery and placement of a feed jejunostomy

and was medicated for comfort during that surgery (id. ¶ 157). On June 9-15, 2009,

Mr. Southard was alert/withdrawn, cooperative, and sometimes responded to his name

and commands, receiving Fentanyl and Lorazepam (id. ¶¶ 158, 159, 161).

       On June 15, he expressed his desire to not have any more major procedures

done; Dr. Lall noted that he had been on narcotics and sedatives for a long time and

wanted to be sure that Southard could make medical care decisions (id. ¶ 161; Docket

No. 172, Tr. at 24). On June 16, Southard was alert, responsive, and cooperative, still

being administered Lorazepam and Fentanyl (Docket No. 197, Gov’t Proposed Findings

of Fact ¶ 162). A neuropsychologist attempted two times to evaluate Southard; the first



                                            41
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 42 of 93




time he was difficult to orient while later he was able to answer yes/no questions but

had an equivocal understanding about his condition. He did not want to continue

dialysis, but he was not sure he had had kidney failure. The neuropsychologist

concluded that Southard appeared able to make his own healthcare decisions but his

ability to do so “waxed and waned.” (Id.) On June 17, Dr. Lall spoke to Southard and

his daughter (Tona) and the doctor observed that Southard was more awake and alert

(id. ¶ 163; Docket No. 172, Tr. at 24-25). Dr. Lall and Tona discussed that if Southard

stopped hemodialysis “it would be lethal” (Docket No. 172, Tr. at 23). Dr. Lall explained

Southard’s hospital course and that hemodialysis was lifesaving; Southard then agreed

to continue dialysis (id., Tr. at 26; Jt. Tr. Ex. 118, at 6330). Southard received

IV Fentanyl and Lorazepam (Docket No. 197, Gov’t Proposed Findings of Fact ¶ 163).

       On June 18-30, Mr. Southard was awake and alert, responsive and cooperative,

and somewhat withdrawn (id. ¶ 164). IV Fentanyl and Lorazepam continued until

June 22, when Southard received only Fentanyl (id. ¶ 165). On June 28, Southard was

alert but restless at times, but remained cooperative/alert (id. ¶ 167); he shook his head

and slapped the side rail (id.). He was given Ativan for relief, Lorazepam, and Fentanyl

(id.). On June 30, Southard complained of back and abdominal pain, and he was

administered Fentanyl and Lorazepam (id. ¶ 168).

       On July 1-6, 2009, Mr. Southard was not assessed as being in pain except on

July 4 and he was sedated; he appeared comfortable on July 3, 5, and 6 (id. ¶ 169). He

appeared agitated on July 2 and was given Ativan and his dosage of Fentanyl was

increased (id. ¶ 170). He was confused on July 3 and agitated on July 4 and 5 but less

agitated on July 6 (id.). On July 7, Mr. Southard was comfortable, in no apparent



                                             42
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 43 of 93




distress, and nodded “no” when asked if he was in pain (id. ¶ 172; see id. (Southard

was alert July 8, 12, was calm July 9)). Plaintiff was receiving Fentanyl (id. ¶ 173).

       On July 13, Southard’s medical record indicated that he had no pain, but he

continued to receive Fentanyl (id. ¶ 174). On the next day, Southard was awake and

answering yes or no questions and reported he was not in pain and Fentanyl was

managing his pain (id. ¶ 175). On July 15, Southard was in no apparent distress while

still on Fentanyl (id. ¶ 176). In discussing with a neuropsychologist about his

healthcare, Southard made clear that he wanted to be kept comfortable but no longer

wanted to be kept alive by artificial means (id.). The hospital ethicist met with Southard

the next day and informed him that withdrawal of care would lead to his death and

Southard was “floored by it.” Dr. Lall had told the ethicist that Southard’s prognosis “in

the sense of likelihood of survival to discharge is roughly 10-20%.” (Id. ¶ 177.)

Southard was examined and denied pain (id. ¶ 178). On July 17, Dr. Lall noted that

Southard seemed more alert and still received Fentanyl (id. ¶ 179). On the next day,

Southard was noted to be alert and made his needs known, he was medicated on bolus

Fentanyl for back pain (id. ¶ 180). He said he had pain in his abdomen and upper back

at a level of 7 (on a 10-point scale) (id.). On July 19, Southard was alert but restless,

calm and withdrawn, now receiving IV Fentanyl; Southard had pain score between

1 and 3 (id. ¶ 182). A psychologist evaluated Southard and found that he might have

depression and a touch of delirium (id.). Dr. Lall noted that Southard’s condition had

deteriorated between July 17 and 21, leading him to request a meeting with his family

(id. ¶ 183; Docket No. 172, Tr. at 36-37). Southard at first was noted to be in pain but




                                            43
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 44 of 93




when later evaluated by a surgical resident, he denied being in pain (Docket No. 197,

Gov’t Proposed Findings of Fact ¶¶ 183, 184).

       On July 22, 2009, Southard was doing better, sleeping, and was not in pain (id.

¶ 185). On that day, there were family meetings (the first without Southard and the

second with him) to discuss Southard’s future treatment (id. ¶ 189; Docket No. 172, Tr.

at 38). On July 22, 2009, at the family meeting, Dr. Lall told the family that Southard’s

prospects were “dismal,” and he would not survive hospitalization (Docket No. 157, Tr.

at 123-33). The medical staff believed that Southard’s “prognosis was worsening” and

that “he had a significant deterioration in his overall condition” (id., Tr. at 120; Docket

No. 172, Tr. at 37). Dr. Lall said that he would have told the family that if they stop

treatment, Southard would die (Docket No. 157, Tr. at 125, see also, id., at 108-09;

Docket No. 172, Tr. at 23). Dr. Lall said that his role is to inform the family of options

and potential outcomes, and that it is up to the family to decide which option to pursue

(Docket No. 157, Tr. at 126). At that time, there were no new options to save

Southard’s life: either continue current treatment (which he said would have been

“essentially futile” given the inability to cure Southard’s infection) or switch to palliative

care (id., Tr. at 127). The palliative treatment would mean discontinuing dialysis, PEG

(percutaneous endoscopic gastrotomy, or post-pyloric tube, Docket No. 172, Tr. at 86)

feedings, and antibiotics, but continuing ventilator and pain medication (Docket No. 157,

Tr. at 128; Docket No. 172, Tr. at 41).

       Dr. Lall reported the options for Southard and his family for continuing

hemodialysis, feedings, IV antibiotics, and supportive care or palliative care. Dr. Lall

believed that there were no options that would save Southard’s life and that he would



                                              44
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 45 of 93




not survive hospitalization. (Docket No. 197, Gov’t Proposed Findings of Facts ¶¶ 187,

188; Docket No. 157, Tr. at 126-27, 124-25.) The family and Southard understood that

stopping dialysis would result in death and they agreed to limit treatment (Docket

No. 197, Gov’t Proposed Findings of Fact ¶ 189). Southard chose transfer to palliative

care (id. ¶ 190; Docket No. 157, Tr. at 130).

       After the meeting, Southard was placed on comfort measures and limitations of

care, with hemodialysis, PEG feedings, and IV antibiotics discontinued (Docket No. 197,

Gov’t Proposed Findings of Fact ¶ 193). Southard remained on a ventilator and

received medication (Fentanyl) for pain (id.). From July 23 to his death on July 27,

Mr. Southard rested comfortably and did not appear to be in any pain, receiving

Fentanyl and Lorazepam (id. ¶ 194).

   C. Expert Testimony

       Both sides produced doctors as experts as to the standard of care and the

treatment of Mr. Southard. Plaintiff’s expert, Dr. Barton Muhs (Docket No. 169, Tr.

Oct. 11, 2018), and the Government’s expert, Dr. David Gillespie (Docket No. 182, Tr.

Nov. 14, 2018), each testified as to appropriate standard of care. Plaintiff also offered

Dr. Mark LeVaughn, forensic pathologist, who performed the autopsy of Mr. Southard

(Docket No. 150, Tr. Mar. 8, 2018, at 17-18).

       1. Dr. Mark LeVaughn

       Dr. Mark LeVaughn testified over three dates about his autopsy (Docket Nos.

150 (March 8, 2018), 152 (March 9, 2018), 162 (May 18, 2018), Tr.; see Jt. Tr. Ex. 42

(autopsy report)). In 2009, Dr. LeVaughn was the deputy chief medical examiner for

Erie County and performed private autopsies for a fee (Docket No. 150, Tr. at 14-15).



                                            45
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 46 of 93




He was contacted by either the family or an attorney on July 27, 2009, with a request to

perform Southard’s autopsy (id. at 16). He performed the autopsy on that day (id. at 17-

18), four months after the EVAR procedure (cf. Docket No. 162, Tr. at 44).

       His testimony included reference to numerous autopsy photos that showed the

poor condition of Southard’s body at the time of his death. There were multiple areas of

erythema (reddening of the skin due to poor blood flow), surgical openings, and medical

devices, including EKG pads, sutures, tracheostomy, IV tubes, feeding tube, drains, and

catheter lines (e.g., Docket No. 150, Tr. at 20-29, 32). There were sponges to soak up

fluids and surgery scars in different states of healing, some of which appeared to be

infected or healing poorly (e.g., id., Tr. at 40-42, 59-60). The whole body looked like it

had gone through a lot, with internal organs that looked like they were dying, including

necrotic tissue on the pancreas and kidneys (Docket No. 152, Tr. at 14, 33).

       Dr. LeVaughn also showed photos of the interior of the aorta and of the blockage

of the renal arteries (id., Tr. at 35-38). A clot covered the endovascular stent (id., Tr. at

41). The pictures showed impressions on the interior walls of the aorta made by the

suprarenal barbs on the stent graft (id., Tr. at 45, 56-61), with no tearing or injury to

the walls of the aorta (id. Tr. at 60-61), suggesting that the stent had not moved. On

cross-examination, he admitted the autopsy was performed four months after the EVAR

procedure and he could not rule out that an injury to the interior of the aorta would have

healed in that time (Docket No. 162, Tr. at 44).

       Dr. LeVaughn concluded that the cause of death was sepsis (Docket No. 150, Tr.

at 76-77; Docket No. 152, Tr. at 71). Blood loss from the renal bypass and a

combination of all the other procedures that were undertaken to try to restore blood flow



                                             46
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 47 of 93




allowed bacteria into the body that set off an inflammatory process that caused low

blood flow and led to organ death (Docket No. 152, Tr. at 72-74). One potential cause

of the sepsis was the abscess that was present at the site of the retention stitches

placed for the jejunectomy (id., Tr. at 75). There are no bedsores or decubitus ulcers

noted in the autopsy and Dr. LeVaughn does not recall seeing any (Docket No. 162, Tr.

at 28-32). Mr. Southard’s narrow arteries, which were caused by heart disease

unrelated to surgery, also contributed to death (Docket No. 150, Tr. at 71; Docket

No. 152, Tr. at 77-78).

       2. Dr. Barton Muhs

       Plaintiff next called Dr. Barton Muhs on October 11, 2018, as her expert as to the

appropriate standard of care (Docket No. 169, Tr.). Plaintiff tendered Dr. Muhs as an

expert in vascular surgery. Dr. Muhs is a board-certified vascular surgeon (id., Tr. at

24). After earning his medical degree from the University of Chicago in 1998, he

completed a general surgery residency, followed by a vascular surgery fellowship, at

New York University (id., Tr. at 4). He was then competitively selected to become the

Marco Polo Fellow by the Society of Vascular Surgery and was sent to study at Utrecht

University in the Netherlands (id.). There, he performed research in stent grafting

(specifically, aortic) and obtained his Ph.D. (id., Tr. at 8-9). In 2007, Dr. Muhs became

the Director of Endovascular Surgery at Yale University (id., Tr. at 16). He held that

position until entering private practice in 2014 with the Vascular Experts, the largest

private vascular surgery group in the United States (id., Tr. at 17-18).

       While at Yale between 2007 and 2014, Dr. Muhs was a staff vascular surgeon at

two VA hospitals in Manhattan and West Haven, Connecticut (id., Tr. at 18), performing



                                            47
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 48 of 93




about 100 endovascular aneurysm repairs per year (which included 20-25 at the VA

hospitals alone) (id., Tr. at 19). He has used the Zenith Stent Graft in approximately

75 percent of all endovascular aneurysm repairs he has performed (id., Tr. at 26).

       All parties agree that treatment of endovascular aneurysms is subject to a

national standard of care (id., Tr. at 21, 23). Dr. Muhs explained that the standard of

care in 2009 demands a “suitable neck” to seal the stent graft (id., Tr. at 30, 36). In his

words: “the standard of care is never to cover the renal arteries during the deployment

of a stent graft” unintentionally (he explained that sometimes, covering the renal arteries

must be done intentionally in order to fix a ruptured aneurysm) (id., Tr. at 46). In other

words, any unintended coverage of the renal arteries in the deployment of a stent graft

to treat an aneurysm violates the standard of care (see id.). There is no dispute that

Southard’s renal arteries were covered after the deployment of the stent graft (id., Tr. at

48). And nothing in the record indicates that this happened intentionally (id., Tr. at 46-

47, 49). He explained that Southard in particular “had perfect anatomy for an

endovascular stent graft”—long, straight, no angles, no calcium, no thrombosis, and he

lacked any of the typical anatomical risk factors for this procedure (id., Tr. at 48).

       Dr. Muhs explained the various techniques that should be employed to ensure

the standard of care is followed. First, the stent graft must always be placed below the

level of the lowest renal arteries (id., Tr. at 52). To ensure this, Dr. Muhs marks the

renal arteries on the screen, then deploys the stent graft precisely (down to the

millimeter) (id., Tr. at 52-53). Dr. Muhs would apply “redundant” techniques to make

sure that the arteries are not covered, involving additional angiograms to confirm that

nothing has changed (namely, that the table or C-Arm have not moved) (id., Tr. at 53).



                                             48
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 49 of 93




Dr. Muhs said a single technique identifying where to deploy the stent is inadequate (id.,

Tr. at 54). He explained that he performs multiple angiograms throughout the various

depths of deployment of the Cook Zenith, to confirm the level of the renal arteries (id.,

Tr. at 65-66). He usually performs four angiograms, claiming that number is normal “for

most vascular surgeons” (id., Tr. at 77). Dr. Muhs testified that in Southard’s case only

two angiograms were performed (id., Tr. at 69).

       Dr. Muhs opined that the covering of renal arteries like Southard’s occurred in

one of two ways: (1) the screen was marked incorrectly and covered the renal arteries,

or (2) the screen was marked correctly, but then something moved (there is no

indication in the record that anything moved) (id., Tr. at 54-55). In either instance, the

standard of care will be breached (id., Tr. at 55). He emphasized that the standard of

care also requires that eyes remain on the screen during deployment and between

angiograms (id., Tr. at 67). He also repeatedly emphasized the importance of locking

down the C-Arm and the table before performing the angiogram (id., Tr. at 71-72).

       When asked whether the stent graft could have been properly placed but then

something “internally” happened to move the stent, Dr. Muhs quickly refuted that

possibility, stating that it is “impossible for the stent graft to migrate upward” in a patient,

like Southard, with the perfect anatomy (id., Tr. at 55). Dr. Muhs testified that there

could be no migration upward in a healthy anatomy like Mr. Southard’s for an infrarenal

endovascular aneurysm repair (id., Tr. at 55-56). The Zenith Stent Graft is specifically

designed to mitigate downward migration (because blood flow is naturally trying to pull

the stent graft down) (id., Tr. at 59). The two design features of the stent graft to

mitigate against downward migration are (1) radial force, and (2) suprarenal struts (id.).



                                              49
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 50 of 93




Given this design, there are only two or three causes for downward migration: first, the

stent graft is placed in a “bad neck,” and therefore, blood flow will pull it down over time

(id., Tr. at 62); second, normal blood flow from the heart downward to the feet causes

drag on the stent (id., Tr. at 62-63), and third, the neck and aorta change over multiple

years which would allow downward migration to occur (id., Tr. at 63). Thus, the

movement is driven by blood flow (id.). When asked about upward migration of the

Zenith Stent Graft, Dr. Muhs testified that he is unaware of any reports (including

outside sources) of upward migration in the anatomy of someone like Southard (id., Tr.

at 64-65). He repeatedly emphasized that any upward migration intraoperatively is a

direct result of operator error or deploying a stent graft in an unsuitable anatomic patient

(id., Tr. at 89).

        Dr. Muhs asserted that the attending vascular surgeon is responsible for making

sure that the C-Arm and surgical table remain in place, although the locking of the C-

Arm and ensuring stability for the table is delegated (id., Tr. at 72; see also id., Tr. at 86-

87). He reviewed the medical record and there was no indication that either the C-Arm

or table moved, but Dr. Muhs stated that the table and C-Arm needed to be locked as

“another safety check” (id., Tr. at 72).

        On cross examination, Dr. Muhs was confronted with a 2009 practice guideline

for the care of patients with abdominal aortic aneurysm, published by the Society for

Vascular Surgery (id., Tr. at 129-30; Jt. Tr. Ex. 35, at 33). This contained a statement

that device migration after EVAR is multifactorial and can be asymptomatic; it also

stated that device migration can occur intraoperatively or subsequent to device

implementation—and is not limited to distal migration (as Dr. Muhs insisted it was)



                                              50
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 51 of 93




(Docket No. 169, Tr. at 130-31). He testified that he was not aware of any peer-

reviewed literature that supported his opinion that once a stent graft has been placed

and the suprarenal hooks have been deployed, the stent graft cannot move (especially

upward) (id., Tr. at 109). Dr. Muhs was aware of the literature regarding coverage of

renal arteries but those cases arose either from operator error, installation in an

“inadequate anatomy,” or over the long term (id., Tr. at 110). He admitted that he had

not conducted any independent empirical research on proximal (i.e., upward, or

retrograde) migration of stent grafts after suprarenal hooks have been placed (id., Tr. at

133). Indeed, a bulk of the Government’s cross examination was an attempt to

undermine Dr. Muhs’ expert report on the basis that he did not cite peer review articles

or independent empirical research that supported his conclusions (see id., Tr. at 101-

06). Dr. Muhs defended his report as credible because it is based on his expertise,

training, and experience in the field (id., Tr. at 147).

       Plaintiff then rested her case (id., Tr. at 166).

       3. Dr. David Gillespie

       Earlier, Plaintiff moved to preclude the testimony of Government’s expert,

Dr. David Gillespie (Docket No. 171). This Court denied that motion in limine (Docket

No. 176).

       On November 14, 2018, the Government called Dr. Gillespie as its standard of

care expert and final witness (Docket No. 182, Tr.). Dr. Gillespie is a board-certified

vascular surgeon, but styles himself as an “academic surgeon” (Docket No. 182, Tr. at

7-9, 11). He received a bachelor’s degree from Washington State University and a

medical degree from the Uniformed Service University of the Health Sciences in



                                              51
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 52 of 93




Bethesda, Maryland (id., Tr. at 7). He then completed a five-year general surgery

residency, followed by a two-year vascular surgery fellowship, at Boston University. He

became board certified in both general and vascular surgery sometime in the 1990s.

(Id., Tr. at 7-9.) Then, he spent 16 years at the Walter Reed Army Medical Center,

where he ran the vascular surgery training program (id., Tr. at 11). He became chief of

vascular surgery and remained there until 2008, when he became the chief of vascular

surgery at the University of Rochester (id., Tr. at 10-11). In 2013, he joined South

Coast Health in Massachusetts where he serves as the chief of vascular and

endovascular surgery (id., Tr. at 9). There, he performs one EVAR per month, and

sometimes performs other endovascular aortic procedures; he also oversees ten

vascular surgeons along with his two partners (id., Tr. at 10). Dr. Gillespie worked on

clinical trials for aortic aneurysm endograft, specifically with the Cook Zenith endograft

(id., Tr. at 16). Dr. Gillespie’s preferred aortic endograft to use is the Zenith Stent Graft

(id., Tr. at 18).

        Dr. Gillespie has published extensively in the field of vascular surgery

(approximately 150 to 200 publications) (id., Tr. at 9). His extensive academic

productivity has led him to become selected to be part of the Distinguished Fellows of

the Society for Vascular Surgery (id., Tr. at 18). He also currently holds the position of

professor of surgery at the Uniformed Service University of the Health Sciences (id., Tr.

at 12-13), training military vascular surgeons (id., Tr. at 13). He has a patent on a

fenestrated endograft (a more advanced endograft), approved in 2014 (id., Tr. at 17-18).

        Much of Dr. Gillespie’s expert report relied on the MAUDE (or manufacturers and

users’ data) database, which is a voluntary registry of reporting complications with



                                             52
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 53 of 93




medical devices (id., Tr. at 22). Dr. Gillespie conceded that the major flaw of this

database is that there is no metric to measure how frequently these issues occur;

rather, it is just a database comprised of individual, voluntary reports (id.). The

database simply reflects that complications with a medical device has occurred, but not

how frequently it occurs in a specific device, nor the cause (id.). MAUDE is considered

at all because, as Dr. Gillespie noted, it was “all we have” (id., Tr. at 23). Dr. Gillespie

stopped short of calling the MAUDE database “reliable,” instead stating that it is a

reliable source to determine whether any complications from a device have occurred

(id., Tr. at 29). Ten out of twenty MAUDE reports Dr. Gillespie relied on discussed

instances of proximal stent graft migration, but he admitted that the cases described in

the MAUDE reports were arguably more complex than Southard’s case, and none of the

patients had the “perfect anatomy” that Southard had (id., Tr. at 79, 122). Dr. Gillespie

also repeatedly conceded that proximal migration happens most frequently in difficult

anatomy (not in straightforward, healthy, normal anatomy like Southard’s). Dr. Gillespie

denied using the MAUDE reports to suggest that proximal migration occurred with

Mr. Southard because he had a different anatomy from those reported in MAUDE (id.,

Tr. at 122). But he insisted, too, that it is not impossible for stent graft migration to

migrate upward in healthy anatomy (contrary to Dr. Muhs’ testimony).

       Dr. Gillespie opined that the standard of care was satisfied in Southard’s case

(id., Tr. at 31). That is because two angiograms were performed before the stent graft

was performed (id., Tr. at 29-30, 31). Dr. Gillespie then stated that the standard of care

was (pursuant to the Cook Zenith instructions) for a “doctor . . . to perform arteriography

to show the position of renal arteries in relation to the graft and to place the graft



                                              53
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 54 of 93




accordingly and then perform a completion” (id., Tr. at 31). He explained that the Cook

Zenith endograft instructions are not detailed, and simply instructs the user to place the

graft, take an angiogram, locate the renal arteries, and place the graft accordingly. He

said there is no specific number of angiograms that should be performed (id.),

ostensibly rebutting Dr. Muhs’ testimony that multiple angiograms were necessary. To

be clear, Dr. Muhs did not say that performing multiple angiograms is required in order

to comply with the standard of care; he simply stated that he himself prefers to perform

multiple angiograms as a technique he uses to perform the procedure without breaching

the standard of care (see Docket No. 169, Muhs Tr. at 52). Dr. Gillespie later admitted

that it is the doctors, not the device manufacturers and their instructions, that establish

the standard of care (Docket No. 182, Gillespie Tr. at 152).

       When asked whether the coverage of Southard’s renal arteries occurred as a

result of the deviation of standard of care in 2009, Dr. Gillespie responded that he did

not know, and that the literature explains that renal arteries coverage can happen from

“several differential diagnoses” of six to seven different things, for example, the

endograft migrated on deployment of the top cap; the patient was anti-coagulated and

the graft was placed high, but the renal arteries looked open and later thrombosed; or

that torque buildup in the graft caused the graft to move after correct deployment (id.,

Tr. at 84-85). When pressed, Dr. Gillespie pointed to one academic article, authored by

Nasim Hedayati, and others, published in the Journal of Vascular Surgery, Nasim

Hedayati et al., Prolonged Renal Artery Occlusion after Endovascular Aneurysm Repair:

Endovascular Rescue and Renal Function Salvage, 47 J. Vascular Surgery, Feb. 2008,

at 446 (hereinafter the “Hedayati article”) (id., Tr. at 55-60, Jt. Tr. Ex. 95 (admitted into



                                              54
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 55 of 93




evidence as a learned treatise); see Docket No. 219, Pl Reply to Gov’t Proposed

Findings of Fact Ex. ¶ 539), reporting two instances (Docket No. 182, Tr. at 61). That

article included an illustration of a patient with “dream anatomy” as with Southard,

where the renal arteries went on to occlude postoperatively (id., Tr. at 63-64). Mr.

Southard’s arteries occluded intraoperatively; Dr. Gillespie insisted that this is a

distinction without a difference, and that the critical fact is that renal arteries coverage

occurred at all in a case with dream anatomy (id., Tr. at 64-65).

       The Hedayati article, however, fails to definitively identify the cause of the renal

arteries coverage (id., Tr. at 66). The article discussed possible causes, one of which

was an upward force during the deployment of the stent graft might have pushed the

entire device cranially, even though the stent graft was intentionally placed lower than

the renal arteries (id., Tr. at 65-66; Jt. Tr. Ex. 95, Hedayati article at 448). Other

possible causes (reported in the MAUDE databases) are friction of the graft on insertion

through the iliacs, deployment of the top cap, and movement forward (Docket No. 182,

Tr. at 66-73).

       At the end of direct testimony and upon this Court’s questioning, Dr. Gillespie

defined the standard of care as follows: “The standard of care with regard to aortic

endografting of infrarenal aortas is to obtain proximal and distal seal of the aneurysm to

prevent aortic rupture without causing further harm” (id., Tr. at 90). This Court finds

problematic, however, that Dr. Gillespie had to be pressed to opining this standard of

care and he could not state whether there was a deviation from this standard of care

presented here.

       The Government then rested its case (id., Tr. at 176).



                                              55
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 56 of 93




                  V.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

   A. Liability

                       1.    Medical Malpractice

       Plaintiff argues that the applicable standard of care is that the doctors verify that

Mr. Southard had no risk factors in performing the EVAR (that is, Southard’s arteries

were suitable for the procedure); appropriate placement of the stent graft “by placing the

sealing portion of the stent graft below the level of the renal arteries”; and the use of

multiple redundant techniques to ensure the location of the renal arteries and proper

positioning of the stent graft, including repeat angiography to confirm the location of

those arteries and an angiograph taken prior to final deployment of the stent graft (see

Docket No. 200, Pl. Proposed Conclusions of Law ¶ 50). Plaintiff also lists prior

consideration of the patient’s medical history and use of scientific method in the

patient’s care and treatment (id.); those factors are not at issue in this case. Plaintiff

argues that Drs. Lall and Dosluoglu conceded that the resulting injuries and

conditions—Southard’s injuries and death—were due to the negligence of the

Government (through its employees, agents, and representatives) (see Docket No. 200,

Pl. Proposed Conclusions of Law ¶ 48).

       The Government argues that the appropriate standard of care in this

circumstance for performing a EVAR is “that the surgeon must ensure that the location

of the renal arteries is known prior to deployment of the stent graft and that the stent

graft is to be deployed below the level of the renal arteries” (Docket No. 196, Gov’t

Proposed Conclusions of Law ¶ 27; see Docket No. 197, Gov’t Proposed Findings of

Fact ¶ 566 (no specific number of angiograms to be performed)).



                                             56
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 57 of 93




        There are common points in both proposed standards of care. This Court finds

that the appropriate standard of care here is that the vascular surgeon (1) needs to

know the precise location of the renal arteries before deployment of the stent graft, (2)

deploys the stent graft below the renal arteries, and (3) ensures proper deployment by

confirming the position of the arteries prior to deployment, ensuring that the patient, C-

Arm, and operating table are not moved prior to siting the stent graft for deployment.

No one has argued a locality or statewide standard that differs from this national

standard of care (see Docket No. 199, Pl. Proposed Findings of Fact ¶ 142).

        Both parties’ standards agree that the surgeon needed to know precisely where

the renal arteries were prior to deployment of the stent graft and proper positioning of

the stent graft. How a surgeon determines the location of the arteries need not be

specified as a matter of the standard of care. Thus, this Court does not find that a

specific technique or number of angiograms needed to be performed before deployment

of the stent graft. Furthermore, the manufacturer’s instructions for deploying the stent

graft (but cf. Docket No. 182, Gillespie Tr. at 31) are not part of the standard of care.

        Applying applicable standard of care, the Government’s physicians in the VAMC

here failed to meet that standard of care in treating Mr. Southard. The

Government’s surgeons either through unintentional operator error or the unintended

movement of the operating table or C-Arm mis-located the renal arteries. This Court

accepts the expert testimony of Dr. Muhs (Docket No. 169, Muhs Tr. at 72, 86-87) that

the attending vascular surgeon is responsible for making sure the C-Arm and operating

table are secured, even if actual implementation is delegated to others in the operating

room.



                                             57
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 58 of 93




       The parties debated (in the context of Dr. Muhs’ testimony as to possible

causation) whether there was evidence of either the C-Arm or operating table

movement (compare Docket No. 196, Gov’t Proposed Conclusions of Law ¶¶ 33-35 with

Docket No. 218, Pl. Response to Gov’t Conclusions of Law ¶¶ 45, 48, 54, 62). The

surgeons who performed the EVAR and later open procedure thought movement of the

C-Arm or table was possible but did not know if in fact this equipment was moved (see

Docket No. 207, Khan Tr. at 37; Docket No. 157, Lall Tr. at 168, 171-72; Docket

No. 164, Lall Tr. at 91-92; see also Docket No. 151, Dosluoglu Tr. at 72). This Court

agrees with Plaintiff (Docket No. 218, Pl. Response ¶ 62) that Dr. Muhs was consistent

in opining that the markings of reference were moved (either by the C-Arm or the

operating table being moved) but finds this dispute is not material. The dislocation of

either the C-Arm or the operating table is not an intervening cause. The attending

vascular surgeon was responsible for the security of those devices as well as the proper

deployment of the stent graft. Thus, the last angiogram prior to deployment of the stent

graft did not reflect the true location of the renal arteries when Dr. Khan deployed the

stent graft.

       By few millimeters, the stent graft was installed too high and covered the renal

arteries and blocking blood flow, irreparably damaging the kidneys (see Docket No. 169,

Muhs Tr. at 78-79), resulting in occlusion (Docket No. 157, Dr. Lall Tr. at 35-37; Docket

No. 205, Pl. Proposed [Corrected] Findings of Fact ¶ 231; Docket No. 150,

Dr. LeVaughn Tr. at 60-61), and causing both kidneys to suffer hypoxia. This left

Mr. Southard in critical condition and in need of permanent dialysis and other medical

interventions and consequences during his 118-day hospitalization (Docket No. 200, Pl.



                                            58
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 59 of 93




Proposed Conclusions of Law ¶ 62). The Government’s expert and the VA doctors

concede that deployment of a stent graft unintentionally covering the renal arteries

violates the standard of care (see Docket No. 200, Pl. Proposed Conclusions of Law ¶

53).

       The Government points to Dr. Gillespie’s expert opinion that the actual cause of

the incident (whether it was operator error or movement of the C-Arm or the operating

table or other cause) has too many possible incidents and is unknowable, concluding

that no one cause can be identified (Docket No. 196, Def. Proposed Conclusions of Law

¶ 48; Docket No. 197, Def. Proposed Findings of Fact ¶¶ 536-37; Docket No. 182,

Gillespie Tr. at 38-40). The purpose of expert testimony under Rule 702 is to assist this

Court as fact finder “to understand the evidence or to determine a fact in issue,” Fed. R.

Evid. 702(a). That an expert can find a myriad of causes and is unwilling to opine as to

which one might be the cause does not preclude this Court from finding a cause if the

evidence supports that result.

       This Court finds that operator error caused the incorrect placement of the Cook

Zenith stent graft in Mr. Southard. The stent graft was misplaced based upon not

knowing the precise and current location of Mr. Southard’s renal arteries. A confirming

angiogram or a secured operating table and C-Arm might have avoided this. Ultimately,

installation of the stent in the wrong location breached the standard of care and caused

injury to Mr. Southard. It is a factual question (ultimately unresolvable on this record)

what actually happened in that operating room to cause this mis-deployment. This

Court is not rejecting the opinion of plaintiff’s expert, Dr. Muhs, merely because he

recognizes the possibility of different causes for placement of the stent. Dr. Gillespie for



                                            59
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 60 of 93




the Government identified multiple possible causes without concluding upon any

particular one.

       Operator error thus could occur in two ways: in placement of the stent graft in

the wrong location or unintended movement of the C-Arm (the device with the

angiogram that was supposed to locate the precise location of those arteries) or the

operating table. Defendant’s surgeons are responsible for either operator error. The

applicable standard of care essentially is to find the correct spot below the renal arteries

and install the stent there without covering those arteries.

       This breach of the standard of care was the proximate cause of Southard’s

injuries. Southard did not stand or sit up once he was in surgery on April 1, 2009, unlike

the two patients noted in the vascular surgical literature cited by the Government (Jt. Tr.

Ex., 95, Hedayati article, at 446, 447-48). Southard had no risk factors precluding the

EVAR procedure (see Docket No. 205, Pl. Proposed [Corrected] Findings of Fact

¶¶ 119-20). There is no evidence of stent graft failure or defect that caused its location.

Occlusion of the renal arteries occurred due to operator error. Mr. Southard endured

118 days of hospitalization, pain, sedation, infection, organ failure, and sepsis, as noted

by Dr. LeVaughn in his autopsy (Docket No. 200, Pl. Proposed Conclusions of Law ¶

17; Jt. Tr. Ex. 124) due to this error. From Dr. LeVaughn’s autopsy, Mr. Southard died

from bacteria infecting him from the jejunectomy performed by VA doctors installing the

feeding tube following the deployment of the stent graft; Southard was on dialysis and

required a feeding tube. These could not have occurred here absent the Government’s

negligence.




                                            60
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 61 of 93




       The Government points to its expert, Dr. Gillespie, and his review of the medical

literature about the Cook Zenith graft, noting instances of stent migration as a possible

cause for Southard’s injuries (Docket No. 182, Tr. at 79-80). This Court agrees with

Plaintiff that the instances noted in the scholarly literature are distinguishable from the

facts in this case. In the literature, the stent was found to have relocated either days

after deployment surgery and the patients having returned home (Jt. Tr. Ex. 95) or the

patients had different anatomy than Mr. Southard’s (see Docket No. 82, Gillespie Tr. at

80, 116); these anecdotal reports involved less optimal or less healthy arteries than

Mr. Southard’s allowing for upward migration over time.

       Here, problems with the location of the stent graft arose during installation. The

Zenith Stent Graft was designed to prevent migration (Docket No. 157, Lall Tr. at 25;

Docket No. 146, Dosluoglu Tr. at 85, 176-77; Docket No. 199, Pl. Proposed Findings of

Fact ¶ 283). All the doctors testifying this case have yet to experience intraoperative

proximal migration with the Zenith Stent Graft (Docket No. 199, Pl. Proposed Findings

of Fact ¶ 288). Dr. LeVaughn’s autopsy did not note signs of movement of the stent

graft on the aortic wall to show that it changed position as might have happened in the

journaled examples (see Docket No. 200, Pl. Proposed Conclusions of Law ¶ 16).

Dr. Dosluoglu was unable to move the stent without tearing into the aorta wall (Docket

No. 147, Dosluoglu Tr. at 36); had the stent migrated, the stent’s previous location

would have been indicated or other evidence of tearing to where the stent was found.

Also, Mr. Southard’s arteries did not have the abnormalities that would support a

migration theory (Docket No. 199, Pl. Proposed Findings of Fact ¶ 287; see id. ¶ 286;

Docket No. 200, Pl. Proposed Conclusions of Law ¶¶ 5-7).



                                             61
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 62 of 93




       Dr. Gillespie also points to MAUDE reports of instances of non-operator stent

migration (Docket No. 182, Tr. at 22-23, 79). At trial, this Court admitted testimony

regarding the MAUDE reports but left for resolution the weight to be given to those

reports (id., Tr. at 28). Dr. Gillespie noted that it consists of voluntary reporting without

knowing how many total cases are involved or whether there was redundant reporting of

incidents (id., Tr. at 22-23). It is flawed because it lacked any metric on frequency of

incidents (id., Tr. at 22). Dr. Gillespie conceded that MAUDE reports were not used to

discuss incidence or prevalence, only to show that stent migration had occurred (id., Tr.

at 116). He also denied using the MAUDE reports to suggest that migration occurred in

Mr. Southard (id.) because Mr. Southard had different anatomy (the “perfect” smooth

neck) than the cases reported in MAUDE when stents migrated (id.).

       The MAUDE reports are self-reporting by physicians and hospitals to

manufacturers who then report these incidents to the Government (presumably to the

Food and Drug Administration) (Docket No. 169, Muhs Tr. at 90). Dr. Muhs said that

these reports are not reviewed by clinicians, are “not in any way scientific,” and are not

used to determine the standard of care (id.), that this database also is not peer-

reviewed (id., Tr. at 150). These reports are from patients with abnormal, unusual, or

unfavorable anatomies for endovascular procedure (id., Tr. at 150, 91; see also, Docket

No. 182, Gillespie Tr. at 79, 104-16).

       MAUDE reports thus are anecdotal. These reports provide examples of

complications but do not establish (or aid in this Court finding) the appropriate standard

of care. These reports also did not give an example similar to Mr. Southard’s of a

perfect anatomy with intraoperative migration of a stent graft.



                                              62
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 63 of 93




       Thus, the applicable standard of care was breached when the Government’s

doctors failed to place the stent graft in the proper location in Mr. Southard’s arteries.

                       2.   Mr. Southard’s Pain and Suffering

       Mr. Southard endured pain and suffering from bedsores and hospital pneumonia.

He was under constant sedation from his admission until placement in palliative care.

Save when undergoing surgery and under more than local anesthesia, he was

conscious during his hospitalization, but he was sedated throughout his entire stay.

       The Government emphasizes that recovery here is dependent upon

Mr. Southard’s consciousness of his pain and suffering, that plaintiff has not shown that

Mr. Southard experienced pain because of his sedation (Docket No. 196, Gov’t

Proposed Conclusions of Law ¶ 109; see also Docket No. 216, Gov’t Response at 9).

In Scullari v. United States, Nos. 99-6160(L), 99-6219(XAP), 2000 U.S. App. LEXIS

3416 (2d Cir. Feb. 24, 2000) (summary Order), the Second Circuit upheld a pain and

suffering award reduced by the district court to $30,000 for sedation, recognizing under

New York law that whether the patient was on pain medication was a factor in making a

pain and suffering award, at *3-4. There, the award was reduced due to sedation, not

rejected in totality. State cases cited by the Second Circuit there showed pain

medication alleviated pain, id. at *4, citing Naughton v. Arden Hill Hosp., 215 A.D.2d

810, 813, 625 N.Y.S.2d 746, 748 (3d Dep’t 1995), but did not eliminate a pain and

suffering award. The Second Circuit then noted that

       “any incentive that such a rule [allowing discount of pain and suffering
       award for pain medication] might create for medical providers to protect
       against large pain and suffering awards by sedating patients is
       counterbalanced by the risk that administering unneeded sedatives could
       expose these providers to malpractice liability,”



                                             63
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 64 of 93




Scullari, supra, 2000 U.S. App. LEXIS 3416 at *5. Thus, unlike the Government’s

present argument, Plaintiff may be awarded for pain and suffering even if Mr. Southard

was under sedation.

       Pain, even when managed, is still pain. What is striking about this case is that

Mr. Southard remained on some form of sedation for the entirety of his 118 days in

VAMC and was on anxiety medication for about half of his stay. Mr. Southard was not

fully conscious during periods of this hospitalization because of the sedation, but he was

not comatose during his hospitalization (see Docket No. 218, Pl. Response ¶ 152).

When he complained of pain or gestured or otherwise indicated to medical staff of his

pain, he was sedated. Dr. Dosluoglu even testified that nurses at VAMC erred on the

side of giving pain medication to unresponsive patients (Docket No. 151, Tr. at 133).

       The Government’s contention is that Plaintiff could recover for pain and suffering

only if Southard was not receiving medication or was receiving insufficient medication

(see Docket No. 216, Gov’t Response at 9). While this would be a basis for recovery for

pain and suffering if a defendant either failed to administer or administered insufficient

painkillers, this is not the exclusive basis for recovery. See Ramos v. City of N.Y.,

56 A.D.2d 763, 764, 392 N.Y.S.2d 291, 292 (1st Dep’t 1977) (finding sufficient evidence

“that the decedent sustained an injury that, without sedation, would be productive of

pain,” acknowledging that decedent was conscious and indicated her pain to her

husband in her tears and raising her arms toward him) (Docket No. 200, Pl. Proposed

Conclusions of Law ¶ 141); see also Ramos v. Shah, 293 A.D.2d 459, 740 N.Y.S.2d

376 (2d Dep’t 2002) (Appellate Division found evidence of some level of consciousness

for plaintiff to prevail for pain and suffering) (Docket No. 200, Pl. Proposed Conclusions



                                            64
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 65 of 93




of Law ¶ 180; Docket No. 216, Gov’t Response at 10); Cramer v. Benedictine Hosp.,

301 A.D.2d 924, 930, 754 N.Y.S.2d 414, 419 (3d Dep’t 2003) (decedent’s estate

awarded $300,000 for 6 days pain and suffering despite being in coma during other

portions of hospitalization) (Docket No. 216, Gov’t Response at 10; Docket No. 200, Pl.

Proposed Conclusion of Law ¶ 184). The Ramos cases are instructive on the potential

for pain and suffering recovery despite the plaintiff or decedent being under sedation or

(in Ramos v. Shah or Cramer) comatose.

       In McDougald v. Garber, 73 N.Y.2d 246, 255, 538 N.Y.S.2d 937, 940 (1989),

plaintiff Emma McDougald had a Caesarian section and went into a coma. Defendants

there argued that the plaintiff’s injuries were so severe that she was incapable of

experiencing pain; plaintiffs introduced proof that plaintiff Emma McDougald responded

to stimuli, 73 N.Y.2d at 252, 538 N.Y.S.2d at 939. The New York Court of Appeals

affirmed the reduction and restructuring of plaintiffs’ separate awards for pain and

suffering and loss of enjoyment in life totaling $4.5 million into a pain and suffering

award of $2 million. The court adopted a “some level of awareness” standard from pain

and suffering for plaintiffs’ recovery, id., 73 N.Y.2d at 254, 538 N.Y.S.2d at 940.

       Plaintiff still recovers for Mr. Southard’s pain and suffering even if that pain was

managed by the Government’s agents at the VAMC. This recovery would differ from

one if Mr. Southard received no pain medication or insufficient pain medication.

       Therefore, this Court finds that Mr. Southard endured conscious pain and

suffering that the Government is responsible for.




                                             65
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 66 of 93




   B. Damages

       As the Government is found liable, Plaintiff is “entitled to recover a sum of money

which will justify and fairly compensate him for the injury and for the conscious pain and

suffering to date,” IB N.Y. PJI § 2:280, at 879 (2015) (Docket No. 88, Gov’t Trial Br.

¶ 107); see also IB N.Y. PJI § 2:280, at 925 (2020). Damages are recoverable for lost

earnings, medical expenses, and damages for pain and suffering, Ulrich v. Veterans

Admin. Hosp., 853 F.2d 1078, 1082 (2d Cir. 1989) (id. ¶ 109).

       1. Wrongful Death

       Applying the elements for a wrongful death claim in New York, Plaintiff here has

established the death of Mr. Southard was due to the negligence of the Government,

the survival of distributees (Southard’s children), and her appointment as his

representative, see Garcia, supra, 43 F. Supp. 3d at 298-99; N.Y. Est. Powers & Trusts

L. § 5.4-3. At issue is the element of the pecuniary loss of those distributees due to

Mr. Southard’s death, Garcia, supra, 43 F. Supp. 3d at 299; N.Y. Est. Powers & Trusts

L. § 5.4-3.

       On November 14, 2018, the last day of testimony, Plaintiff sought this Court take

judicial notice of life expectancy tables for white males of Mr. Southard’s age (Docket

No. 182, Tr. at 5, 178; Jt. Tr. Ex. 149). Plaintiff argued that Mr. Southard would have

had a life expectancy of 84 years hence living for another eighteen years after 2009 (Jt.

Tr. Ex. 149; Docket No. 205, Pl. Proposed [Corrected] Findings of Fact ¶¶ 568, 569

(National Vital Statistics Report)).

       The Government objected on relevance grounds (Docket No. 182, Tr. at 5, 178-

79), arguing that since Mr. Southard has no economic loss claim his life expectancy was



                                            66
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 67 of 93




irrelevant (id., Tr. at 178-79). Plaintiff replied that life expectancy would go to

Southard’s pain and suffering and his knowledge that he would not live a normal

lifespan (id., Tr. at 178). This Court then ordered parties to brief this issue (id., Tr. at

179; see Docket No. 184). On March 8, 2019, the Government noted that Plaintiff had

not submitted a brief on the admissibility of the statistical report, concluding that Plaintiff

waived any argument for admission of that report (Docket No. 185). After her motions

for nunc pro tunc extension of time to submit (Docket Nos. 186, 187, 188), Plaintiff filed

her argument supporting admission of the report (Docket No. 190), to which the

Government filed its opposition (Docket No. 191). During a status conference on

March 13, 2019, this Court issued a bench statement admitting the statistical report into

evidence (Docket No. 192, minute entry; see also Docket No. 193, Third Am. Jt. Exhibit

List, at 24, noting admission of Ex. No. 149).

       The Government now merely responds that Plaintiff mischaracterized the

National Vital Statistics Report (Docket No. 217, Gov’t Objections to Plaintiff’s Propose

Findings of Facts at 28, responding to Pl. ¶ 570), but not addressing the previous

paragraph and its reference to that same National Vital Statistics Report.

       Under Federal Rule of Evidence 201(c), this Court must take judicial notice if a

party requests it and the Court is supplied with the necessary information, Fed. R. Evid.

R. 201(c)(2), and may do so at any stage in the proceeding, id. R. 201(d). Facts that may

be noticed are those that “can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned,” id., R. 201(b)(2). (See also Docket No. 190,

Pl. Memo. re admissibility of Ex. 149, at 2 (report also self-authenticating under

Rule 902(5).)



                                              67
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 68 of 93




       Here, the issue is the relevance of that report. As was stated in the Bench

Statement of March 13, 2019 (see Docket No. 192), this Court held that the report was

irrelevant to determination of Mr. Southard’s pain and suffering damages but was relevant

in Plaintiff’s action for wrongful death.    To that end, “life [expectancy] tables are

generally admissible on a limited basis in wrongful death or damage actions for

consideration of the probabilities of damage over a period of years.” Cont'l Cas. Co. v.

Jackson, 400 F.2d 285, 293 (8th Cir. 1968); see also Peterson v. United New York Sandy

Hook Pilots Ass'n, 17 F. Supp. 676 (E.D.N.Y. 1936) (“In fixing award, as to widow, under

wrongful death statute, mortality tables may be consulted.”). Indeed, the Government’s

opposition filing conceded that, “in computing the amount of damage for wrongful death,

annuity and mortality tables may be considered” given that life expectancy is one factor

to be considered in a wrongful death claim. (Docket No. 191, Gov’t Br. at 4.) This Court

then found that the Government’s opposition to admission was misplaced. While the

extent of the pecuniary damages at issue ultimately might be de minimis, that is a matter

for the Court to resolve now after it has considered all of the evidence admitted at trial,

assessed the credibility of the witnesses, and reviewed the parties’ post-trial submissions.

The Government took the opportunity to challenge the amount and extent of damages in

this case in its post-trial Findings of Fact and Conclusions of Law.

       The Government’s latest submissions, however, do not address Plaintiff’s wrongful

death damage claim save arguing that the statistical report was mischaracterized (cf.

Docket No. 217, Gov’t Objections to Plaintiff’s Propose Findings of Facts at 28) without

stating the basis for the mischaracterization. Plaintiff argued this damage claim with the

decedents’ claims for Mr. Southard’s expected guidance and counseling they would have



                                            68
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 69 of 93




received but for his demise (see Docket No. 190, Pl. Memo. re admissibility of Ex. 149,

at 4), as well as Mr. Southard’s pain and suffering (id.), which this Court later rejected

(see Docket No. 192).

      Wrongful death damages do not include those “which could have been recovered

in a personal injury action had the decedent survived,” Parilis, supra, 49 N.Y.2d at 985,

429 N.Y.S.2d at 166; Liff, supra, 49 N.Y.2d at 633, 427 N.Y.S.2d at 749. As the New

York Court of Appeals held in Liff, “the wrongful death statute created a new cause of

action based not upon damage to the estate of the deceased because of death, but rather

for the pecuniary injury to the surviving spouse and next of kin of the decedent,” Liff,

supra, 49 N.Y.2d at 632-33, 427 N.Y.S.2d at 749; a decedent thus “has no cause of action

to recover damages for his death (EPTL 11-3.3),” id. There is no cause of action for

Mr. Southard’s shortened lifespan. The only claim is from the loss to his decedents for

pecuniary benefits they would have received had he lived his anticipated lifespan.

      Here, even if Mr. Southard’s losses were considered, the Government points out

that in 2009 his income was limited to Social Security disability, VA benefits, and food

stamps (Docket No. 191, Gov’t Memo. at 6, Ex. E, Docket No. 153, Pl. Tr., Mar. 14, 2018,

at 71) and payments for odd jobs (Docket No. 205, Pl. [Corrected] Findings of Fact ¶ 75;

Docket No. 218, Pl. Response to Gov’t Conclusion of Law ¶ 179). Plaintiff denied that

Mr. Southard had a loss of income claim (see Docket No. 153, Pl. Tr. at 71-72; Docket

No. 182, Tr. of Nov. 14, 2018, at 178). The Government concludes that Southard was

not able to provide financial support to his children in the future and thus any wrongful

death claim should be denied (Docket No. 182, Tr. of Nov. 14, 2018, at 178).




                                           69
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 70 of 93




       Plaintiff’s proffered statistical report only states how long Mr. Southard was

expected to live and not his decedent’s projected pecuniary losses for the projected

eighteen years that he did not live. The issue is the amount of pecuniary losses his

distributees, his sons and daughter, incurred and Plaintiff’s claim for the distributees’

losses of guidance and counsel and pecuniary damages are addressed below. The effect

of this statistical report, as Plaintiff argued (Docket No. 190, Pl. Memo. at 4), is to provide

temporal parameters for the distributees’ pecuniary loss claims, where the life expectancy

of the decedent is one of several factors, see McKee, supra, 849 F.2d at 52. As a distinct

damage claim, the statistical report alone fails to establish a wrongful death claim.

       2. Pain and Suffering

       Plaintiff alleges that Mr. Southard suffered pain and suffering for 118 days prior

to his death, from April 1 to July 27, 2009 (see Docket No. 92, Pl. Trial Br. at 21). She

also seeks to recover for his wrongful death.

                             a. Applicable Standards

       Pain and suffering under New York law encompasses recovery for physical pain,

adverse emotional consequences attributable to that pain, and the loss of enjoyment of

life, McDougald, supra, 73 N.Y.2d at 254-55, 538 N.Y.S.2d at 939-40 (Docket No. 88,

Gov’t Trial Br. ¶ 110). This Court, as trier of fact, has to determine the value of Mr.

Southard’s pain and suffering from all the evidence presented, Kolerski v. U.S., No.

06CV422, 2008 WL 4238924, at *4 (W.D.N.Y. Sept. 8, 2008) (Skretny, J.) (id. ¶ 111).

New York law limits pain and suffering to a victim’s consciousness of the pain, see

Haque v. Daddazio, 84 A.D.3d 940, 922 N.Y.S.2d 548 (2d Dep’t 2011) (id. ¶ 113).

According to the pertinent New York Pattern Jury Instructions, “conscious pain and



                                              70
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 71 of 93




suffering means pain and suffering of which there was some level of awareness by

plaintiff (decedent),” 1B N.Y. PJI 2:280 at 925 (emphasis added). As this Court held in

Kolerski, supra, 2008 WL 4238924, at *5, “when determining a pain and suffering

award, it is appropriate for the Court to review awards in comparable cases.” (Id.

¶ 119.) New York law also recognizes a maximum for pain and suffering, id. at *7

(discussing Huthmacher v. Dunlop Tire Corp., 309 A.D.2d 1175, 765 N.Y.S.2d 111 (4th

Dep’t 2003)6 (vacating a $1 million pain and suffering award for plaintiff in hospital for

69 days but comatose for all but 10 days, remanding for new trial on damages)).

                                 b. Government’s Contentions

        The Government argues that plaintiff failed to prove Mr. Southard’s pain and

suffering and that Plaintiff’s expert, Dr. Muhs, did not opine regarding Mr. Southard’s

pain management following surgery (Docket No. 196, Gov’t Proposed Conclusions of

Law ¶¶ 107-08; see Docket No. 169, Muhs Tr. at 143 (Dr. Muhs did not form an opinion

as to effectiveness of pain management)). When he complained of pain, Mr. Southard

was treated with Hydromorphone, Versed, and Fentanyl, the last a potent opioid

anesthetic (Docket No. 196, Gov’t Proposed Conclusions of Law ¶ 113). When he

became agitated or manifested anxiety or restlessness, Mr. Southard was medicated

(id. ¶ 116). The Government claims that he did not suffer conscious pain between April

1 and 24 and July 23-27, with Mr. Southard in palliative care and resting comfortably for

the latter period (id. ¶ 117). The Government contends that Mr. Southard’s pain was

under control between April 25 and July 22 (id. ¶¶ 119-22). To be actionable, Mr.

Southard had to be conscious of the pain; the Government alternatively contends that


        6Following that decision, the plaintiffs settled their claims for $5 million, Huthmacher v. Dunlop
Tire Corp. 28 A.D.3d 1166, 1167, 815 N.Y.S.2d 385, 386 (4th Dep’t 2006).

                                                     71
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 72 of 93




Southard was not aware of the severity of his condition until July 22 when aggressive

treatment was discontinued and hours before palliative treatment began (id. ¶¶ 129-30).

                            c. Comparable Cases

       The Government distinguishes one of Plaintiff’s comparable cases, this Court’s

decision in Kolerski in which the plaintiff there was awarded $400,000 for that decedent

enduring about twenty days of pain and suffering, Kolerski, supra, 2008 WL 4238924, at

*7 (id. ¶¶ 132-33). In Kolerski, this Court relied upon Arias v. State of New York,

8 Misc.3d 736, 795 N.Y.S.2d 855 (Ct. of Claims 2005), aff’d, 33 A.D.3d 951,

822 N.Y.S.2d 727 (2d Dep’t 2006), concluding that the facts were similar, Kolerski,

supra, 2008 WL 4238924, at *5-7 (id. ¶ 134).

       The Government also distinguished other cases cited by Plaintiff as comparable

that did not discuss the pain management for the decedents there (Docket No. 216,

Gov’t Response at 7-8, 9 (distinguishing Mancuso v. Kaleida Health, 172 A.D.3d 1931,

100 N.Y.S.3d 469 (4th Dep’t), aff’d, 34 N.Y.3d 1020, 114 N.Y.S.3d 502 (2019); Nelson v.

New York City Health & Hosps. Corp., 237 A.D.2d 189, 654 N.Y.S.2d 378 (1st Dep’t

1989); Kogan v. Dreifuss, 174 A.D.2d 607, 571 N.Y.S.2d 314 (2d Dep’t 1991)); but cf.

Docket No. 200, Pl. Proposed Conclusions of Law ¶¶ 158-61, 173, 177). Mancuso only

has a result that is pertinent to this case. There,

       “decedent developed rhabdomyolysis of her entire body. She became
       progressively weaker as her muscles broke down; she could not lift her
       arms, then could not walk, then could not keep her head up and lost bladder
       control. Her kidneys failed and she underwent dialysis. As her condition
       worsened, besides the increasing pain she felt, she was also aware that
       she was dying. Decedent began having symptoms of rhabdomyolysis
       around September 4th, and she died on October 10th, meaning that she
       had pain, suffering, and thoughts of her impending death for a month.”




                                             72
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 73 of 93




172 A.D.3d at 1936, 100 N.Y.S.3d at 474.           Rhabdomyolysis, a side effect of the

medication prescribed by defendants, is a breakdown of muscles and resulting kidney

damage, id., 172 A.D.2d at 1932, 100 N.YS.3d at 471. The Appellate Division upheld the

damage award of $1,000,000 for 81-year-old decedent’s pain and suffering, fear of death

and/or pre-death terror for a month, id. at 1936, 1931-32, 100 N.Y.S.3d at 474, 471.

       Determining what is the reasonable amount to compensate for conscious pain

and suffering requires comparison of cases, Kolerski, supra, 2008 WL 4238924, at *5.

As Plaintiff notes (Docket No. 200, Pl. Proposed Conclusions of Law ¶ 146), there are

no cases that are on fours with the facts of Mr. Southard’s hospitalization and death

(see also Docket No. 218, Pl. Response ¶¶ 146, 154). Plaintiff also notes that the

Government has not provided its list of comparable cases (see id. at pages 47-50).

Cases cited by Plaintiff and discussed by the Government did not involve hospitalization

for over 100 days leading to the patient’s death (see id. ¶¶ 146-63). This Court has not

found temporally comparable cases from New York courts or federal courts applying

New York law. The Government distinguishes the cases cited by Plaintiff for different

reasons (Docket No. 216, Gov’t Response at 6-11).

       This Court, however, requires some basis to determine the reasonable damage

award. This Court reviewed the cases cited by the parties and other New York State

and federal cases applying New York tort law to compare with the facts presented in

this case, see, e.g., McDougald, supra, 73 N.Y.2d at 254, 538 N.Y.S.2d at 940 (affirmed

reduction of $4.5 million to pain and suffering award of $2 million for plaintiff with some

level of awareness of her pain); Ramos v. Shah, supra, 293 A.D.2d at 459-60, 740

N.Y.S.2d at 378 (ordering plaintiff to enter a stipulation to an award of only $450,000 or



                                             73
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 74 of 93




have a retrial, holding that the damage award of $900,000 was excessive); Cramer,

supra, 301 A.D.2d at 930, 754 N.Y.S.2d at 419 (reducing original verdict of $1 million to

$350,000 for 6 days of conscious pain and suffering); Kogan, supra, 174 A.D.2d at 610,

571 N.Y.S.2d at 316 (parties to stipulate to reduce conscious pain and suffering award

from $1.05 million to $350,000 or else have a new trial on damages for infant

decedent’s conscious pain for over 50 hours).

      In Arias v. New York, 8 Misc.3d 736, 795 N.Y.S.2d 855 (Ct. Cl. 2005), the court

awarded that claimant $350,000 for the conscious pain and suffering of a prisoner

decedent hospitalized for 13 days who ultimately died. He was sedated and/or

unresponsive during periods of the hospitalization and endured invasive procedures

(intubation, catheterizations, tracheotomy) with the court noting that “each of these were

a source of discomfort/pain regardless of local anesthesia administered,” 8 Misc.3d at

740, 795 N.Y.S.2d at 858. Plaintiff’s medical expert reviewed the medical record

concluding that decedent was in pain, 8 Misc. 3d at 739, 795 N.Y.S.2d at 857-58. The

Appellate Division affirmed the award against claimant’s challenge that it was

inadequate, holding that the amount awarded for conscious pain and suffering “did not

deviate from what would be considered reasonable compensation for this element of

damages,” 33 A.D.3d 951, 951, 822 N.Y.S.2d 727, 728 (2d Dep’t 2006).

      This is similar to Mr. Southard’s treatment. In this case, Mr. Southard had a

Perma-Cath installed and later exchanged, he was intubated with a tracheostomy, and

had a jejunostomy, among the procedures he endured, with discomfort and pain noted

during or after each procedure (Docket No. 205, Pl. [Corrected] Proposed Findings of




                                           74
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 75 of 93




Fact ¶ 311; Jt. Tr. Ex. 42 (autopsy report); see Docket No. 197, Gov’t Proposed

Findings of Fact ¶¶ 148, 154, 157).

       In Ramos v. City of New York, supra, 56 A.D.2d at 764, 392 N.Y.S.2d at 292, the

court held that plaintiff alleged a prima facie case for conscious pain and suffering but

plaintiff had to agree to enter into a stipulation reducing the damage award to $110,000

for wrongful death and for conscious pain and suffering or face a new trial, id. at 764,

392 N.Y.S.2d at 292.

       This Court, in Kolerski, supra, 2008 WL 4238924, cited Arias, MacDougald, and

Ramos v. Shah, supra, 293 A.D.2d 459, 740 N.Y.S.2d 376, as comparison cases for

Mr. Heath’s injuries, awarding Kolerski and other of Heath’s heirs $400,000 for the pain

and suffering from invasive procedures (leg amputation), restraints upon Heath when

agitated. This award was granted despite his sedation and at times being unresponsive

while hospitalized, finding decedent Heath’s case similar to Arias, Kolerski, supra,

2008 WL 4238924, at *7. Mr. Heath was in the hospital, and aware of his impending

death, from his cancer diagnosis on June 18, 2004, to his death on July 9, 2004, for

21 days, id. at *1-2, 4.

       This Court’s decision in Kolerski, despite its briefer hospital stay and more

physical restraints imposed upon Heath, is like Mr. Southard’s treatment in this case.

Both decedents endured invasive procedures and were sedated and at times

unresponsive during their respective hospital stays, Kolerski, supra, 2008 WL 4238924,

at *6. Thus, both Arias and Kolerski are instructive for the consideration of

Mr. Southard’s pain and suffering, see id.




                                             75
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 76 of 93




       Acknowledging that each case is fact specific, the common trends revealed in

these cases are that if the decedent had any level of consciousness (despite sedation)

and suffered prior to losing consciousness or death, New York courts have awarded

pain and suffering damages. This Court thus finds the decisions in Kolerski, Arias,

Mancuso, 7 are informative in quantifying the pain and suffering Mr. Southard endured

for the 118 days of his hospitalization (despite Mancuso post-dating Southard’s

hospitalization). Again, none of these cases had pain and suffering claimed as long as

Southard did. Taking the pain and suffering awards from those three cases (Kolerski,

$400,000 in 2008; Arias, $350,000 in 2005; and Mancuso, $1,000,000 in 2019) and

dividing the number of days those decedents had conscious pain and suffering one can

arrive at a daily average for the damage award (Kolerski, $20,000; Arias, $27,000; and

Mancuso, $33,333). That average can be extrapolated over a longer hospitalization to

determine the reasonable compensation for Mr. Southard. That reasonable

compensation is a daily rate applicable would be roughly the combined average of

Kolerski, Arias, and Mancuso awards, or $30,000 per day, factoring in the extensive

duration of Southard’s hospitalization as compared with these comparable cases.

       The next issues are whether Plaintiff has sufficiently established that

Mr. Southard suffered conscious pain and suffering and the duration of that conscious

suffering.




        7Kolerski, supra, 2008 WL 4238924; Arias, supra, 8 Misc.3d 736, 795 N.Y.S.2d 855, aff’d,

33 A.D.3d 951, 822 N.Y.S.2d 727; Mancuso, supra, 172 A.D.3d 1931, 100 N.Y.S.3d 469; see also Ramos
v. Shah, supra, 293 A.D.2d 459, 740 N.Y.S.2d 376; Ramos v. N.Y.C., supra, 56 A.D.2d 763, 392
N.Y.S.2d 291.

                                               76
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 77 of 93




                            d. Use of Expert Testimony

       The Government also argues that Plaintiff has failed to prove Mr. Southard’s pain

and suffering because she did not introduce a medical expert to discuss that or factor

any mitigation from his sedation and pain management (Docket No. 196, Gov’t

Proposed Conclusions of Law ¶¶ 107-08, 133; Docket No. 216, Gov’t Response at 9, 10

(distinguishing cases in which experts were produced)). This Court notes that the

Government also did not introduce expert testimony on sedation to mitigate any claim to

pain and suffering damages. The Government’s medical expert, Dr. Gillespie, was

produced as a standard of care expert for EVAR procedures (cf. Docket No. 182).

       In Jones v. Methodist Hospital, No. 2001-1606 K C, 2003 WL 1971809 (N.Y.

App. Term 2d and 11th Jud. Dists., Feb. 14, 2003), a 75-year-old terminal cancer patient

had a sponge left in him following surgery, requiring an immediate follow up surgery to

remove it and continued sedation. In his estate’s medical malpractice action for

negligently leaving the sponge, it was unclear whether decedent had “an increment in

conscious pain and suffering or an aggravation of plaintiff’s condition abbreviating his

conscious lifetime, proximately and solely attributable to the additional procedure to

remove the sponge” requiring expert testimony, id., at *1. Decedent had brief periods of

post-operative consciousness while under heavy sedation and died of an unrelated

terminal illness less than two weeks after the operation, id. The Appellate Term

determined that “on the facts of this case, in the absence of any expert testimony, any

assessment of damages thereon would have been impermissibly speculative,” id.,

2003 WL 1971809, at *1.




                                            77
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 78 of 93




         The case at bar is readily distinguishable from Jones and its apparent expert

mandate. Mr. Southard did not have other potential medical causes for his demise or

for any pain suffered that would require an expert to assist this Court in discerning the

source of his discomfort. Southard also was hospitalized far longer than decedent in

Jones.

         Again, Federal Rule of Evidence 702 allows for the admission of expert opinions

where they would “help the trier of fact to understand the evidence or to determine a

fact in issue,” Fed. R. Evid. 702(a); that rule does not require expert evidence. Differing,

for example, from Jones, supra, and proof of medical malpractice itself, cf. Milano,

supra, 64 F.3d at 91, a medical expert is not needed to comprehend the pain

Mr. Southard endured. Cases cited by both sides and found by this Court introduced

medical expert opinions supporting or refuting pain and suffering claims, e.g., Arias,

supra, 8 Misc. 3d at 737, 795 N.Y.S.2d at 856; Ramos v. Shah, supra, 293 A.D.2d at

460, 740 N.Y.S.2d at 377 (expert on effects of dehydration on the decedent; court also

citing lay opinion of decedent’s father and his observations of decedent’s pain); see also

Kogan, supra, 174 A.D.2d at 610, 571 N.Y.S.2d at 316 (expert testimony as to

causation), but New York law does not require the use of experts to prove pain and

suffering. Note, Kolerski did not have medical experts testify as to decedent’s pain and

suffering (and defendant did not call any witnesses), cf. 2008 WL 4238924, at *1.

         This Court, however, has the observations of lay witnesses (Southard’s family

members) as well as the medical record. Witnesses testified their impressions that

Southard was in pain for the duration of his hospitalization. Mr. Southard was under

constant sedation for the duration of his hospitalization, despite notations that he had a



                                             78
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 79 of 93




pain score of “0” or “99” and was resting comfortably. The reason for that sedation

(under Versed, Hydromorphone or Dilaudid, and Fentanyl for pain and Lorazepam for

anxiety) was installation and use of a trach tube for the duration of Southard’s

hospitalization (Docket No. 172, Lall Tr. at 14). He endured invasive procedures from

the EVAR to installation of a Perma-Cath for his dialysis and was sedated for each

surgical procedure. He had pressure sores and sepsis (Docket No. 157, Tr. at 156 (Dr.

Lall); see Docket No. 218, Pl. Response ¶ 148) and hospital-acquired pneumonia

(Docket No. 157, Tr. at 158-59 (Dr. Lall)). He never stood, sat up, or walked after

admission to VAMC.

       Therefore, Plaintiff has established that Mr. Southard suffered pain and recovers

for Mr. Southard’s conscious pain and suffering despite that pain being eased by

sedatives and, in his final days, by palliative care.

                             e. Pain and Suffering Damages

       The next issue is how long was Mr. Southard in conscious pain. Mr. Southard’s

pain and suffering can be divided by when it occurred; there is the pain and suffering for

much of Mr. Southard’s hospitalization and the period about a week before his death

when he was also aware of his possible passing and palliative care was administered.

                                    1) Pain During Hospitalization

       Mr. Southard was conscious save during his operations. Due to the intubation of

a trach tube, he had physical difficulty speaking. Southard was sedated every day

during his hospitalization for installation and use of a trach tube (see Docket No. 172,

Lall Tr. at 14), during operations, for palliative care his final few days, and the days

between. He also received antidepressants as he became anxious about his situation.



                                             79
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 80 of 93




The VAMC recorded pain for Southard as 0 or 99 when he could not express his level of

pain; these notations only indicate he was conscious but nonresponsive (see Docket

No. 164, Lall Tr. at 121). On the other hand, the testimony indicated periods when

Southard was responsive enough for staff to rate his level of pain and discomfort. For

example, on May 8, Southard complained of pain on the level of 8 on a 0-10 pain scale

(Docket No. 157, Lall Tr. at 147) while on May 18 he registered pain on a 5 on the same

0-10 scale (id., Lall Tr. at 92; cf. Docket No. 197, Gov’t Proposed Findings of Fact

¶ 151).

      This Court finds that that Plaintiff established Mr. Southard consciously suffered

pain (or received sedation) for 58 days (excluding palliative care). This is from days

when Mr. Southard was in surgical procedures and under anesthesia and when he

indicated that he was feeling pain or was agitated. Excluded are days when his medical

record indicated that he was alert and did not indicate pain, despite being under

constant sedation.

      With Southard enduring varying levels of pain and consciousness, a reasonable

way to determine damages is the cumulative amount rather than attempt to specify the

level of pain (or damages therefrom) endured on any one day. Of the 58 days

hospitalized in conscious pain and suffering before July 22, 2009 (when invasive care

ceased and palliative care began), Mr. Southard’s pain and suffering damages total

$1,740,000.00 based upon the average of the damage awards upheld by New York

courts (or this Court in Kolerski applying New York damages law) as stated above at

$30,000 per day.




                                            80
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 81 of 93




                                   2) Impending Death

       On July 16, 2009, Mr. Southard was told that if his dialysis were stopped, he

would not survive. He was shocked when he learned the extent of his condition. (See

Docket No. 197, Gov’t Proposed Findings of Fact ¶ 177; Jt. Tr. Ex. 113, at 6015-17.)

He was aware that his survival depended upon continued dialysis despite his discomfort

while on that machine. Tona testified that on July 17 Southard (in a meeting with the

family and VAMC staff) said he no longer wished life support and the medical staff

explained that if dialysis discontinued, Southard would die (Docket No. 156, Tona Tr. at

90-92; Jt. Tr. Ex. 113, at 5997). On July 22, 2009, Mr. Southard’s family had a series of

meetings with hospital staff regarding the next phase of his treatment. Mr. Southard

was included in the last meeting on July 22 when the decision was reached to end

dialysis once he was informed that his condition would not improve. Depressed and

tired of dialysis, he agreed to end treatment aware of his fate.

       Mr. Southard then had from July 16 (when he realized his dialysis dependence)

through July 22 (when the dialysis and other invasive devices were removed) until his

death on July 27 to contemplate his impending death.

       Similar to the comparative process used above for Mr. Southard’s physical pain

and suffering generally, this Court reviewed comparable New York cases considering

decedent’s apprehension of impending death. Most of these cases usually involve

death with a short period between injury and passing, cf. Ramos v. Shah, supra,

293 A.D.2d at 460, 740 N.Y.S.2d at 377 (decedent apprehended impending death for

several days, but award does not distinguish impending death). But in Mancuso, supra,

172 A.D.3d at 1931-32, 1936, 100 N.Y.S.3d at 471, 474, decedent began to suffer



                                            81
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 82 of 93




symptoms of the disease that claimed her life and lingered in a hospital for about

36 days prior to her death and her estate was awarded $1 million, with the court

including in that damages for her thoughts of her impending death. In Mann v. United

States, 300 F. Supp. 3d 411, 418, 420-21 (N.D.N.Y. 2018), the decedent lived for

twenty months after a cancer diagnosis, enduring the mental anguish of his impending

death. Comparing comparable cases under New York law, the Northern District of New

York in Mann awarded $1.25 million to decedent’s estate for that conscious pain and

suffering, id. at 421, 424, without distinguishing his mental anguish for his impending

death.

         In Hyung Kee Lee, supra, 118 A.D.3d at 753, 987 N.Y.S.2d at 440, decedent

suffered for three and a half days with an untreated gallbladder, including hours of

sensing his impending death. The Appellate Division held that the jury verdict of

$3,750,000 for conscious pain and suffering (including impending death) did not deviate

materially from reasonable compensation, id.

         An analogous situation occurred with the near-death experience of plaintiff in

Zambrana v. Central Pathology Services, P.C., 51 Misc.3d 1223(A), 41 N.Y.S.3d 453

(table), 2016 WL 2977363 (Sup. Ct. Richmond County 2016). Defendants

misdiagnosed plaintiff’s biopsy and concluded she had a rare form of cancer, leading

her to seek chemotherapy for eight months until a correct diagnosis and detection of the

mixed biopsies. The court found for plaintiff and awarded $1,200,000 (upon stipulation)

for past pain and suffering, 2016 WL 2977363, at *5. This court analogized plaintiff’s

recovery to apprehension of impending death, because she has spent “horrible eight

months believing she would die,” id., at *5 & n.8.



                                             82
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 83 of 93




       Here, Mr. Southard was aware of his impending death from around July 16, when

he sought termination of dialysis and was told that withdrawal of care would lead to his

demise. He said that he was “floored” upon learning his fate (Jt. Tr. Ex. 113, Southard’s

medical records at page 6019; Docket No. 197, Gov’t Proposed Findings of Fact ¶ 177).

He seemed to understand the severity of his situation for the first time that day (id.).

The VAMC ethicist who met with Southard that day noted that he was upset by this

news and did not ask about his resuscitation instructions that day (id.). This Court finds

that Mr. Southard then was sufficiently conscious of his situation and impending death,

from July 16, 2009, for eleven days until he died on July 27, 2009. From July 16 to 22,

2009, when Mr. Southard was placed into palliative care on July 22, he endured both

physical pain and suffering (albeit under sedation) and psychic harm contemplating his

imminent demise if he were removed from dialysis. From July 22 while in palliative care

(and his physical pain addressed), he still suffered with the knowledge that the end of

dialysis would also lead to his demise.

       As for the apprehension of Mr. Southard’s impending death, this Court finds that

he suffered from mental anguish for knowing his impending death. Using the analogous

cases discussed above and the daily average method discussed with physical pain and

suffering analysis, this Court is using the awards Mancuso ($1,000,000 damages in part

for anguish for one month), Hyung Kee Lee ($3,750,000 for over three days in part for

anguish), and Zambrana ($1,200,000 for eight months apprehending plaintiff’s death),

their respective daily averages for total pain and suffering were $33,333 for Mancuso,

$1,000,000 for Hyung Kee Lee, and $5,000 for Zambrana as comparable. With the

broad range and lack of a stand-alone verdict for apprehension of impending death, this



                                             83
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 84 of 93




Court adopts as reasonable compensation the award in Mancuso, supra, 172 A.D.3d at

1936, 100 N.Y.S.3d at 474, of $33,333 per day; applied to the last eleven days of

Mr. Southard’s life, reasonable compensation for apprehension his death totals

$366,663.00.

       3. Medical and Funeral Expenses

       Plaintiff also seeks to recover Mr. Southard’s medical bills and funeral expenses

(Docket No.1, Compl. ¶¶ 21-23). A wrongful death plaintiff in New York is entitled to

recover “the reasonable funeral expenses of the decedent paid by the distributees,”

N.Y. Est. Powers & Trusts Law § 5-4.3; Dershowitz, supra, 2015 WL 1573321, at *38.

Final medical expenses also are recoverable, see N.Y. Est. Powers & Trusts Law § 11-

3.3 (see Docket No. 92, Pl. Trial Br. at 21).

       New York CPLR § 4545 provides that evidence is admissible of any economic

losses (including out of pocket damages for medical care, loss of earnings) that were or

will with reasonable certainty be replaced or indemnified from a collateral source in

order to avoid a double recovery or windfall (Docket No. 88, Gov’t Trial Br. ¶¶ 116-17).

The Government argues that Mr. Southard’s care from his surgery until his death was

covered and he and Plaintiff did not have to pay (Docket No. 88, Gov’t Tr. Br. ¶ 118;

Docket No. 197, Gov’t Proposed Findings of Fact ¶ 366; see Docket No. 153, Pl. Tr. at

78-79 (Plaintiff conceding that estate did not have to pay for Southard’s medical

expenses)). The Government also points out that Mr. Southard received $300 in

veterans’ burial benefits (Docket No. 197, Gov’t Proposed Findings of Fact ¶ 367;

Docket No. 153, Pl. Tr. at 78).




                                                84
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 85 of 93




       The Government also argues that any wrongful death award should be limited to

Mr. Southard’s funeral expenses only (Docket No. 196, Gov’t Proposed Conclusions of

Law ¶ 59), apparently less any collateral source recovered by Mr. Southard or his estate

(such as veterans’ burial benefits) (see Docket No. 197, Gov’t Proposed Findings of

Fact ¶ 367). Plaintiff and Tona testified to paying Southard’s funeral expenses (Docket

No. 153, Pl. Tr. at 64, 76-78; Docket No. 156, Tona Tr. at 122; Jt. Tr. Ex. 44, funeral

home bill).

       Regarding Southard’s burial expenses, these are reduced by the $300 in

veterans’ benefits received. Therefore, Plaintiff is awarded $5,773.64 (or $6,073.64

less $300 in VA burial benefit), despite the fact that Plaintiff herself (and apparently not

the estate), Sonny, and Tona paid the funeral expenses.

       As for Mr. Southard’s medical expenses from April 1, 2009, until his death, he

was in VA care and had no out of pocket expenses. Plaintiff testified to that (Docket

No. 153, Tr. at 78-79). Therefore, Plaintiff is not entitled to recover Southard’s

medical expenses.

       4. Distributees’ Recovery

       Plaintiff also alleges damages claims on behalf of Mr. Southard’s adult children,

seeking to recover in the Third Cause of Action for the deprivation of the direction,

guidance, and financial assistance from Mr. Southard (Docket No.1, Compl. ¶¶ 21-23).

Plaintiff argues that Mr. Southard’s children presented evidence that he provided them

with “financial assistance and substantial guidance” (Docket No. 200, Pl. Proposed

Conclusion of Law at 45-46). Sonny testified that Mr. Southard encouraged Sonny to

get his G.E.D. and taught him automobile maintenance (id. at 45; Docket No. 155,



                                             85
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 86 of 93




Sonny Southard Tr. at 26, 40-42, 93). Tona testified that Mr. Southard provided her

with advice since they reconnected after she turned 18 (Docket No. 156, Tona Tr. at 10,

16). She also testified that Southard encouraged her to complete her high school

education and she did so (id., Tr. at 123). She did not live with him and was not

financially dependent upon him. His older sons, Howie and Roy, did not testify.

       Plaintiff claims Mr. Southard made monetary contributions to his children and

provided “countless gifts throughout the years” (Docket No. 200, Pl. Proposed

Conclusion of Law at 46; Docket No. 205, Pl. [Corrected] Proposed Findings of Fact

¶¶ 52, 60; Docket No. 155, Tr. at 28, 35, 43, 81), including a total of $3,000 in forgiven

loans to Sonny that Mr. Southard declined repayment (Docket No. 205, Pl. [Corrected]

Proposed Findings of Fact ¶¶ 60-61; Docket No. 155, Tr. at 81 (borrowing “a couple

thousand, 3,000 maybe”)). Plaintiff has not presented other amounts given by him.

Plaintiff contends that Mr. Southard provided emotional and moral guidance to his

children, for example advice to his son on relationship and finances (Docket No. 205, Pl.

[Corrected] Proposed Findings of Fact ¶¶ 62-64; Docket No. 155, Tr. at 41, 83, 42). To

evidence Southard’s paternal relationship, Plaintiff points to his last will (executed at the

Buffalo VAMC) which named his four children as beneficiaries (Docket No. 205, Pl.

[Corrected] Proposed Findings of Fact ¶ 65; Docket No.115, Tr. at 110).

       The Government argues that there was no evidence of economic injury to the

distributees because of Southard’s death (Docket No. 196, Gov’t Conclusions of Law

¶ 88; see id. ¶¶ 84-87). Mr. Southard had not seen sons Roy and Howie Southard for

forty years, between the mid-1960s and 2006 (id. ¶ 89) and Plaintiff produced no

evidence these sons or Sonny had any financial support from Southard (id. ¶ 90; see id.



                                             86
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 87 of 93




¶¶ 91 (no proof of $100 gift made by Mr. Southard to sons), 93 (no proof Sonny

borrowed $2,000); Docket No. 197, Gov’t Proposed Findings of Fact ¶¶ 285-88; Docket

No. 155, Sonny Tr. at 88-89 (in deposition Sonny Southard testified to loans of $2,000)).

Sonny never lived with Mr. Southard (Docket No. 196, Gov’t Conclusions of Law ¶ 92).

Tona had no contact with her father, Mr. Southard, from ages two to eighteen and after

her contacts with him were minimal because he was a long-haul trucker and always

busy (id. ¶ 95). Their relationship was strained from 1999 to 2004 (id.). Mr. Southard

never financially supported Tona; at the most, he gave Tona advice about completing

her education and carpentry but not actually helping (id. ¶ 97). Thus, the Government

concludes that claims on behalf of Mr. Southard’s children should be dismissed (id.).

      Earlier, the Government argued that this case has similar facts to Hartman v.

Dermont, 89 A.D.2d 807, 453 N.Y.S.2d 464 (4th Dep’t 1982), in which adult distributees

sued for the wrongful death of their mother (Docket No. 191, Gov’t Memo. at 5).

Decedent was living on disability benefits prior to her death and the survivors were self-

supporting adults living out of state and without special needs. A surviving daughter

testified that decedent mother was her advisor and counsellor. Considering the

daughter’s age (43 years old), her residency, and the fact that decedent lacked special

education or experience which would have a pecuniary impact on the daughter, the

court dismissed the daughter’s claim for pecuniary loss. Id., 89 A.D.2d at 808,

453 N.Y.S.2d at 464-65 (id.). The Government then cited other New York cases in

which survivors’ claims for wrongful death benefits were rejected due to the lack of

evidence of pecuniary injury (id., citing Loehner v. Simons, 239 A.D.2d 468, 469, 657




                                            87
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 88 of 93




N.Y.S.2d 447, 448 (2d Dep’t 1997); Perez v. St. Vincents Hosp. and Med. Ctr. of N.Y.,

66 A.D.3d 663, 886 N.Y.S.2d 486 (2d Dep’t 2009)).

       The court in Moldawsky also reduced the daughters’ awards (from $200,000 to

$100,000 for college graduate daughter and from $300,000 to $150,000 to high school

student daughter) because “both daughters have already received much of the benefit

of their father’s advice and guidance,” 14 F. Supp. 2d at 535. Citing other New York

loss of guidance cases, the court in Dershowitz found the range of acceptable damages

was $0 to $75,000 per child, “with larger sums being granted to younger children as well

as adult children who lived with or received financial and household assistance from the

deceased parent,” 2015 WL 1573321, at *37, awarding two adult children in that case

$25,000 each and rejecting the argued $1,050,000 sought by each child, id. at *38.

       As noted above, New York law recognizes recovery for adult children for their

pecuniary losses from the deprived nurture, care, and guidance from the decedent, e.g.,

McKee, supra, 849 F.2d at 50-52. These cases indicate that adult children recover

when there is proof that the decedent provided significant support to them even in

adulthood; for example, if the adult child has special needs or educational attainments

supported by the now deceased parent. Here, Mr. Southard’s four surviving children

received minimal financial support from him in life. The four children are adults in

middle age (see Docket No. 155, Sonny Southard Tr. at 4 (born in 1969); Docket

No. 156, Tona Tr. at 4 (born in 1970)), with their education completed (some at

Southard’s urging), and in their jobs or careers; none are dependent upon Mr. Southard.

Plaintiff has not refuted that Mr. Southard in 2009 lacked the resources to provide

monetary support to his children even if he desired (Docket No. 153, Pl. Tr., Mar. 14,



                                            88
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 89 of 93




2018, at 71; see Docket No. 191, Gov’t Memo. at 6, Ex. E) or that he would have

resources in the next few years. Southard’s children already have received much of the

benefit of his advice and guidance, see Moldawsky, supra, 14 F. Supp. 2d at 535.

       These children (for circumstances beyond their control or much of Mr. Southard’s

control, through divorces, custody, and Southard’s job) had strained or nearly severed

relationships with Mr. Southard during their youth and re-established varying, limited

relationships with him after their majority. This adult contact remained limited due to

Mr. Southard’s work as an over-the-road truck driver.

       The Second Circuit recognized the amount of time spent by the deceased parent

with his children in determining the reasonable wrongful death award. That court

deemed an award for loss of parental guidance of $75,000 so excessive as to shock the

conscience where the decedent was at sea for ten months of the year and only spent

two months a year with the spouse and child, O’Rourke v. Eastern Air Lines, Inc.,

730 F.2d 842, 859 (2d Cir. 1984) (reducing award by 50%). Thus, the amount of time

actually spent by Southard with his children reduces any damages award to his estate.

       None of these children have medical or other conditions that required assistance

or care from Mr. Southard. None lived with him prior to his final hospitalization.

Mr. Southard gave them Christmas and birthday gifts and made forgiven loans to

Sonny. Plaintiff has presented no evidence of Mr. Southard making financial or other

guidance to Howie or Roy (both of whom did not testify in this trial). The total amount

evidenced of loans and gifts from Mr. Southard to his children was approximately

$2,100 (accepting Sonny’s deposition testimony (Docket No. 155, Sonny Tr. at 88-89)

and the named gift to Howie). This Court otherwise accepts the testimony of Plaintiff’s



                                            89
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 90 of 93




witnesses about money given by Mr. Southard to his children, since few people retain or

make receipts for gifts or personal loans and the amounts involve do not warrant

documentation.

       Plaintiff has not offered proof of the value of the guidance Mr. Southard provided

to his children (such as life advice about completing education, relationships, skills

training, or advice on home maintenance). As with Moldawsky, supra, 14 F. Supp. 2d at

535, Southard’s children have received much of the benefit of the advice and guidance.

With the only amounts in evidence being $2,100 in gifts and essentially forgiven loans

and testimony of two children receiving guidance from Mr. Southard; Mr. Southard’s age

(64 at his death), and factoring in his life expectancy to 84 years old (see Jt. Tr.

Ex. 149); and the age of his youngest children (50 and 51); the reasonable amount

Plaintiff (on behalf of the estate and these distributees) can recover is $3,000.00,

including future presents, forgiven loans, and advice that would have been given in the

years from 2009 to 2027 had Southard survived (accepting Plaintiff’s proffered life

expectancy report, Jt. Tr. Ex. 149).

       5. Other Damages

       Plaintiff also seeks to recover for Southard’s inability to perform household

services during the 118 days of his hospitalization. Plaintiff testified that she managed

his personal affairs during his hospital stay (Docket No. 153, Pl. Tr. at 47-48).

       Southard’s inability during his final days to perform household services is a

distinct economic loss from his pain and suffering, Cramer v. Kuhns, 213 A.D.2d 131,

630 N.Y.S.2d 128 (3d Dep’t 1995); see 1B N.Y. PJI, supra, 2:280.2, at 933-34. But

these damages are “awarded only for those services which are reasonably certain to be



                                             90
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 91 of 93




incurred and necessitated by plaintiff’s injuries,” 1B N.Y. PJI, supra, 2:280.2, at 934;

Schultz v. Harrison Radiator Div. General Motors Corp., 90 N.Y.2d 311, 660 N.Y.S.2d

685 (1997), and a jury errs in awarding those services when the plaintiff relied upon the

gratuitous assistance of relatives and friends. The “standard by which to measure the

value of past and future loss of household services is the cost of replacing the

decedent’s services,” Mono, supra, 13 F. Supp.2d at 480 (quoting Klos v. New York City

Transit Auth., 240 A.D.2d 635, 637, 659 N.Y.S.2d 97, 100 (2d Dep’t 1997) (citations

omitted)). To recover for these household services, a plaintiff needs to present

evidence of actual expenditure incurred (or likely to be incurred) to replace these

services, see Hyung Kee Lee, supra, 118 A.D.3d at 754, 987 N.Y.S.2d at 441.

       In Mono, plaintiff produced an economist who estimated the value of plaintiff’s

late wife’s household services, 13 F. Supp.2d at 481. The court held, however that the

award of $378,000 for those services was excessive because the economist assumed

the decedent providing 18 hours of labor each week, an assumption unsupported by the

record, id.

       Here, plaintiff did not introduce any evidence of Mr. Southard’s services to others

or for himself. Plaintiff’s testimony implied that Mr. Southard lived alone; Plaintiff

testified that he was divorced from his last wife, Norma, and she had moved back to

Mexico before the divorce (Docket No. 152, Pl. Tr. at 108-09, 118-19). The record here

only contains reference to Plaintiff’s gratuitous management of Mr. Southard’s affairs

during his hospitalization such as paying his bills. Had Plaintiff retained a business

manager, attorney, or accountant to perform these services (or housekeeper to maintain

Southard’s residence), she (or Southard) would have incurred an expense. Absent



                                             91
   Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 92 of 93




proof of the value of Plaintiff’s services to her brother or his household services, Plaintiff

cannot recover for loss of Mr. Southard’s household services, Schultz, supra,

90 N.Y.2d at 321, 660 N.Y.S.2d at 689; see also Finney v. Morton, 170 A.D.3d 811,

814, 95 N.Y.S.3d 566, 569 (2d Dep’t 2019) (lack of evidence of nature and frequency of

services performed by decedent, court rejects as speculative award of household

services despite economist valuation of those services); Kastick v. U-Haul Co. of W.

Mich., 202 A.D.2d 797, 798, 740 N.Y.S.2d 167, 170 (4th Dep’t 2002) (plaintiff presented

no evidence of cost of replacing decedent’s services in mowing lawn and plowing the

driveway, upholding award of no damages for loss of household services).

         6. Summary of Damages

         Therefore, below is a table summarizing Plaintiff’s recoverable damages:

 Damage Item                                    Amount Awarded to Plaintiff

 Mr. Southard’s pain and suffering              $1,740,000.00

 Mr. Southard’s consciousness of his            $ 366,663.00
 impending death
 Mr. Southard’s medical expenses                $          0.00

 Mr. Southard’s funeral expenses                $     5,773.64

 Damages for Mr. Southard’s wrongful            $          0.00
 death
 Mr. Southard’s heirs’ loss of Mr.              $     3,000.00
 Southard’s direction, guidance, and
 financial assistance
 Loss of Mr. Southard’s income                  $          0.00

 Household services paid by Plaintiff           $          0.00

 Total                                          $2,115,436.64




                                             92
    Case 1:10-cv-00363-WMS-HBS Document 220 Filed 06/25/20 Page 93 of 93




                                     VI.      CONCLUSION

         Upon consideration of the evidence presented at trial and the arguments of the

parties, this Court finds that Defendant and its agents failed to satisfy all applicable

standards of care in the diagnosis and treatment of Howard Southard. Plaintiff has

proven that Mr. Southard and his estate suffered the damages to the extent found

above. Based upon these Findings of Fact and Conclusions of Law, judgment is

granted for Plaintiff.

                                       VII.    ORDERS

         IT HEREBY IS ORDERED that judgment be entered for Plaintiff;

         FURTHER, that Plaintiff recovers a total of $2,115,436.64 from Defendant for

decedent Howard Southard’s pain and suffering, death, and the loss of parental support

by his children;

         FURTHER, that the Clerk of Court is directed to enter a Judgment in favor of

Plaintiff, consistent with this Decision and Order, pursuant to Rules 52(a) and 58 of the

Federal Rules of Civil Procedure including post-judgment interest from the date

judgment is entered, see 28 U.S.C. § 2674;

         FURTHER, that the Clerk of Court is directed to close this case.



         SO ORDERED.


Dated:         June 25, 2020
               Buffalo, New York

                                                           s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                         United States District Judge



                                              93
